ICJ_097_NuclearTests-ExaminationSituation_NZL_FRA_1995-09-22_ORD_01_NA_05_FR.txt. OPINION DISSIDENTE DE M. WEERAMANTRY
[Traduction]

TABLE DES MATIERES

INTRODUCTION

Le caractére inhabituel de la demande néo-zélandaise
Le contexte de Parrét rendu par la Cour en 1974
Les questions de compétence et de recevabilité

QUELQUES QUESTIONS PRELIMINAIRES

L’affaire de 1974 est-elle close?

Le paragraphe 63 comporte-t-il une contradiction interne?

La demande néo-zélandaise peut-elle étre traitée par la voie adminis-
trative?

LA COINCIDENCE ENTRE LES GRIEFS DE LA NOUVELLE-ZELANDE EN 1973 ET
EN 1995

Les griefs de la Nouvelle-Zélande en 1973
L’état des connaissances en 1974
Les griefs actuels de la Nouvelle-Zélande

L’ INTERPRETATION DU PARAGRAPHE 63

Les termes du paragraphe 63

La manière dont la Cour a formulé les fondements de l’arrêt de 1974
La place centrale accordée aux essais atmosphériques en 1974

Le fond des griefs et les moyens qui en étaient la cause

Quelques principes d’interprétation

La portée de la phrase liminaire du paragraphe 63

La portée de la dernière phrase du paragraphe 63

La nécessité particulière d’une clause de précaution

LES MESURES CONSERVATOIRES

L’indication de mesures conservatoires
La manière dont la Cour a abordé en 1973 la question des mesures
conservatoires

QUELQUES PRINCIPES JURIDIQUES PERTINENTS

Le principe de l’intertemporalité

La notion de droits appartenant aux générations futures

Le principe de précaution

Evaluation de l'impact sur l’environnement

Le caractère illicite de l’introduction de déchets radioactifs dans le
milieu marin

Le principe selon lequel aucun dommage ne doit être causé aux
autres nations

317
DEMANDE D'EXAMEN (OP. DISS. WEERAMANTRY)

LA NOUVELLE-ZÉLANDE A-T-ELLE ETABLI SA THESE PRIMA FACIE?

La question de la preuve
Les missions d’enquéte scientifique

La nature des essais nucléaires souterrains

La structure des atolls de Mururoa et de Fangataufa

L’impact des explosions précédentes sur les atolls

Les répercussions sur Mururoa de la nouvelle série d’explosions
projetée

Les normes de sécurité admises à l’échelon international quant au
stockage des déchets radioactifs

Le danger que la libération de substances radioactives dans l’océan
représente pour la vie marine

La possibilité d’accidents

La situation des Etats demandant à intervenir

CONCLUSIONS

318

347

347
348

350
351
352

352
353

355
357

358
359

34
DEMANDE D'EXAMEN (OP. DISS. WEERAMANTRY) 319

Par sa demande, la Nouvelle-Zélande cherche à poursuivre l’instance
qu'elle a introduite en 1973. Elle n’est pas fondée à engager une nouvelle
action contre la France puisque celle-ci, depuis l’introduction de l’ins-
tance en 1973, a dénoncé les bases de compétence qui avaient été invoquées
dans cette affaire. La Cour ne peut connaître de la demande d’examen de
la situation présentée par la Nouvelle-Zélande que s’il s’agit d’une nou-
velle phase de cette instance précédente. C’est à la Nouvelle-Zélande qu’il
incombe de le démontrer.

Cette demande pose à la Cour la question fondamentale de savoir si le
«fondement [de llarrêt» rendu par la Cour en 1974 a été «remis en
cause», puisque la Cour avait réservé dans cet arrêt le droit de la Nouvelle-
Zélande de revenir devant elle dans cette hypothèse. On ne peut trancher
cette question qu’en se livrant à un double examen: celui du sens de
l’expression «fondement du présent arrêt» et celui des données factuelles
que la Nouvelle-Zélande a soumises à la Cour pour établir que le «fon-
dement» avait été «remis en cause».

Je regrette que la Cour ait choisi de se prononcer sur l’ensemble de la
demande — alors que celle-ci soulevait des questions d’une impor-
tance fondamentale pour la communauté internationale tout entière —
en se fondant sur ce qui me paraît être une interprétation par trop res-
trictive de l’expression «fondement du présent arrêt» et en s’abstenant de
traiter la deuxième question essentielle pour sa décision, c’est-à-dire celle
de savoir si la Nouvelle-Zélande avait, faits à ’appui, établi prima facie
que ce fondement avait été remis en cause. Il me semble que ces deux
aspects sont indissociables. Comme c’est très souvent le cas pour les
questions touchant à la compétence de la Cour, on ne peut parvenir à
une décision en l’espèce qu’en se fondant sur l'interaction des éléments
juridiques et factuels en cause (voir Ibrahim F. I. Shihata, The Power
of the International Court to Determine Its Own Jurisdiction, 1965,
p. 299).

L'expression «fondement du présent arrêt» appelle un examen des
griefs qui ont amené la Nouvelle-Zélande à saisir la Cour, de l’objet de
l'instance, des voies de droit que comporte l’arrêt, des faits et des connais-
sances qui constituaient le fondement de l’arrêt, du raisonnement ou de la
ratio decidendi de l'arrêt, en bref, du contexte général dans lequel s’inscrit
le dispositif. Ma conclusion, eu égard à tous ces aspects, diffère radicale-
ment de celle de la majorité de mes collègues. La différence entre les deux
approches a trait aux principes essentiels du processus judiciaire tel que je
le conçois, et la présente opinion contient certaines observations indis-
pensables à cet égard.

Dans la présente opinion, je m’efforcerai d’exposer comment, selon
moi, la question importante portée devant la Cour par la demande néo-
zélandaise aurait dû être traitée. En faisant ces observations, je garde bien
entendu à l’esprit que la portée de la demande actuelle de la Nouvelle-
Zélande est circonscrite par la teneur des pièces de procédure de l'affaire
initiale et que la Nouvelle-Zélande ne peut pas demander davantage
aujourd’hui qu’elle ne demandait alors. Elle ne saurait faire valoir de

35
DEMANDE D'EXAMEN (OP. DISS. WEERAMANTRY) 320

griefs, ni solliciter de décisions ou d’ordonnances qui ne s’inscriraient pas
strictement dans le cadre de sa requéte initiale.

INTRODUCTION

Le caractére inhabituel de la demande néo-zélandaise

Cette demande d’examen de la situation est probablement sans précé-
dent dans les annales de la Cour. Elle ne s’apparente 4 aucune des
demandes classiques prévues par le Statut et le Règlement de la Cour aux
fins de la revision ou de l'interprétation d’un arrêt rendu par la Cour.
C’est une demande insolite, fondée sur une disposition insolite de larrêt
de la Cour de 1974.

Le paragraphe 63 de cet arrêt est ainsi libellé:

«Dès lors que la Cour a constaté qu’un Etat a pris un engagement
quant à son comportement futur, il n’entre pas dans sa fonction
d’envisager que cet Etat ne le respecte pas. La Cour fait observer
que, si le fondement du présent arrêt était remis en cause, le requé-
rant pourrait demander un examen de la situation conformément
aux dispositions du Statut; la dénonciation par la France, dans une
lettre du 2 janvier 1974, de l’Acte général pour le règlement pacifique
des différends internationaux, qui est invoqué comme l’un des fon-
dements de la compétence de la Cour en l’espèce, ne saurait en soi
faire obstacle à la présentation d’une telle demande.» (Essais nu-
cléaires (Nouvelle-Zélande c. France}, C.J. Recueil 1974, p. 477.)

La Cour a inséré le paragraphe 63 dans son arrêt à titre de précaution
lorsqu'elle a décidé de prendre acte d’une déclaration unilatérale de la
France — dont la Cour a estimé qu’elle était juridiquement contraignante
— aux termes de laquelle la France s’engageait à mettre fin à ses essais
atmosphériques d’armes nucléaires. La Cour a fait usage de sa compé-
tence incontestée d’arrêter sa propre procédure pour prescrire une procé-
dure sui generis.

Cette procédure allait au-delà des dispositions des articles 60 et 61 du
Statut de la Cour relatifs respectivement à l'interprétation et à la revision
d’un arrêt. Assurément, la Cour a estimé que, vu les circonstances, elle
devait aller au-delà de l’une et l’autre de ces dispositions. Elle a ainsi
cherché à répondre à un besoin autre que l'interprétation ou la revision
de l’arrét. Elle a également ouvert à la Nouvelle-Zélande une possibilité
qui s’étendait au-delà du délai imparti pour la présentation d’une demande
en revision.

Les motifs de la Cour étaient radicalement différents de ceux qui sous-
tendent une revision, puisqu’une revision implique un remaniement ou
une modification de l’arrét, alors que la Cour visait à préserver l'intégrité
de son arrêt au cas où il surviendrait un fait qui en remettrait en cause le
fondement. En outre, si la Cour avait envisagé la revision, elle n’aurait

36
DEMANDE D'EXAMEN (OP. DISS. WEERAMANTRY) 321

pas eu besoin de prévoir une disposition particulière, puisque le Statut se
serait automatiquement appliqué. |

En conséquence, la conclusion selon laquelle une demande présentée
au titre du paragraphe 63 est une demande en revision déguisée me
semble dépourvue de fondement. La conception, la nature et la mise en
œuvre de ces deux procédures sont totalement différentes.

En concevant une procédure particulière applicable à une situation sus-
ceptible de se présenter à l’avenir et de remettre en cause le fondement de
Parrêt, la Cour a manifesté son souci de préserver l'intégrité des postulats
fondamentaux sur lesquels reposait son arrêt. Il nous faut donc conclure
que, pour la Cour, l’importance de cette question justifiait une disposi-
tion expresse.

La Cour, pleinement au fait des dispositions de sa procédure relatives
à l'interprétation et à la revision, ne s’est pas livrée à un exercice de tauto-
logie. Elle a prévu une procédure inédite pour répondre à une situation
sans précédent.

Le contexte de l'arrêt rendu par la Cour en 1974

La Cour a estimé que la déclaration française privait la requête néo-
zélandaise de son objet. De fait, elle a jugé que cette déclaration mettait
fin au différend.

Il est certain qu’à l’époque la Cour considérait — tout comme la Nouvelle-
Zélande d’ailleurs — que le préjudice dont la Nouvelle-Zélande tirait
grief cesserait du fait de l’engagement pris par la France. Les seuls essais
auxquels cette dernière procédait alors dans le Pacifique étaient atmo-
sphériques. La France avait indiqué sans ambiguïté qu’elle y mettrait fin.
On avait donc toutes les raisons de croire qu'il n’y avait plus de différend.

Néanmoins, la Cour se trouvait en présence d’une question qui était de
la plus haute importance pour les droits fondamentaux du peuple néo-
zélandais. Elle n’a pas voulu permettre que des circonstances alors impré-
vues viennent remettre en cause le fondement de son arrêt, ni laisser la
Nouvelle-Zélande impuissante à protéger les droits mêmes qu’elle avait
cherché à sauvegarder en saisissant initialement la Cour. Bien que cette
dernière fût pleinement convaincue que l’objectif de la Nouvelle-Zélande
avait été atteint et que les droits de celle-ci n’étaient plus menacés, elle a
néanmoins pris la précaution d’introduire dans son arrêt cette clause
conçue par elle.

C'est au titre de cette clause que la Nouvelle-Zélande prie la Cour
d’examiner la situation, en faisant valoir que les essais nucléaires souter-
rains actuels provoquent le même genre de contamination radioactive de
son environnement que celle dont elle avait tiré grief en 1973.

Les questions de compétence et de recevabilité

Dans l'instance introduite en 1973, la Cour ne s’est pas prononcée sur
les questions de compétence et de recevabilité. Dans l’ordonnance du

37
DEMANDE D'EXAMEN (OP. DISS. WEERAMANTRY) 322

22 juin 1973 par laquelle elle avait indiqué certaines mesures conserva-
toires, la Cour avait considéré:

«qu’on ne saurait supposer à priori que de telles demandes échap-
pent complètement à la juridiction de la Cour ou que le Gouverne-
ment néo-zélandais ne soit pas en mesure d'établir à l'égard de ces
demandes l'existence d’un intérêt juridique autorisant la Cour à
accueillir la requête» (Essais nucléaires (Nouvelle-Zélande c. France),
mesures conservatoires, C.I.J. Recueil 1973, p. 140, par. 24).

Les questions de compétence et de recevabilité n’ont donc pas été tran-
‘chées avant le prononcé de cette ordonnance, pas plus qu’elles ne l’ont été
par la suite.

Pour les raisons ci-dessus énoncées, la présente opinion ne porte en
rien sur le fond de la demande néo-zélandaise. J'entends tout d’abord
borner mon examen à la question de savoir si le fondement de l’arrêt de
1974 a été en quoi que ce soit remis en cause. Pour répondre à cette ques-
tion, il me faudra évoquer certaines données de fait présentées dans la
demande de la Nouvelle-Zélande ainsi que dans sa requête. Mais je ne les
évoquerai que pour apprécier si, prima facie, les conditions sont réunies
pour rouvrir l'affaire de 1973 par le biais du paragraphe 63 de l’arrêt de
1974. II est en effet impossible de déterminer si le fondement de l'arrêt a
été remis en cause sans se référer à ces données factuelles.

QUELQUES QUESTIONS PRÉLIMINAIRES

L'affaire de 1974 est-elle close ?

L’un des principaux arguments de la France est que l’arrêt de 1974 a
force de chose jugée et que l’instance introduite en 1973 est close. Pour
reprendre le langage imagé de son conseil, il n’y aurait pas de Lazare juri-
dique et personne ne saurait faire renaître l'affaire de ses cendres.

A Pappui de sa thèse, la France s’est également appuyée sur le fait
qu'aucun article de doctrine ni aucune publication de la Cour ne range
l'affaire entre la Nouvelle-Zélande et la France parmi les affaires pen-
dantes. Au contraire, cette affaire est mentionnée, y compris dans les pu-
blications officielles de la Cour, parmi les affaires terminées par un arrêt.

À ce propos, il convient tout d’abord de relever certains faits incontes-
tables:

— la Cour elle-même a affirmé dans son arrêt que la Nouvelle-Zélande
avait le droit de revenir devant elle dans certaines circonstances —
quelle que soit la manière dont on puisse définir celles-ci;

— la Cour a expressément conçu cette procédure pour répondre aux
besoins particuliers de l’affaire;

— ce droit a été accordé sans aucune condition de délai;

— aucun article de doctrine ni même les publications officielles de la
Cour ne sauraient prévaloir sur le libellé exprès de l’arrêt lui-même;

38
DEMANDE D'EXAMEN (OP. DISS. WEERAMANTRY) 323

— lorsqu’elle a énoncé cette disposition de l'arrêt, la Cour a agi dans
l’exercice de son pouvoir inhérent d’arréter sa propre procédure, qui
n’est pas contesté;

— la Cour s’inquiétait de faits ultérieurs éventuels susceptibles de re-
mettre en cause le fondement de son arrét;

— la Cour a délibérément choisi une procédure autre que la procédure
en revision ou en interprétation.

L’argument selon lequel l’affaire était close semble donc aller directe-
ment à l’encontre des termes mêmes employés par la Cour, en vertu des-
quels Vaffaire reste ouverte dans certaines circonstances. Loin d’être une
procédure en revision sous une forme différente, la procédure visée au
paragraphe 63 a un caractère propre et autonome. Conçue par la Cour et
bénéficiant de toute l’autorité de celle-ci, sa formulation expresse dément
la thèse selon laquelle l’affaire est close.

Le paragraphe 63 autorise la Nouvelle-Zélande à rouvrir laffaire si,
mais seulement si, les conditions qui y sont énoncées sont réunies, à
savoir si le fondement de l’arrêt est remis en cause. Si ce paragraphe entre
en jeu, l’affaire est rouverte, et la Cour doit connaître de la demande
d’examen de la situation présentée par la Nouvelle-Zélande et examiner
sa demande en indication de mesures conservatoires. C’est en vertu de
l'autorisation expresse de la Cour elle-même que la Nouvelle-Zélande
s’adresserait à elle. Dans ces conditions, le droit de la Nouvelle-Zélande
de saisir la Cour et la validité de la demande néo-zélandaise à cet effet ne
sauraient être mis en doute. La Cour devrait alors examiner aussi les
requêtes à fin d'intervention de l’ Australie, du Samoa, des Iles Salomon,
des Iles Marshall et des Etats fédérés de Micronésie.

En revanche, si la Nouvelle-Zélande n’a pas la clef qui ouvre la porte
du paragraphe 63, sa demande doit être écartée et il n’y a pas lieu d’exa-
miner les autres questions susmentionnées.

Le point de savoir si la Nouvelle-Zélande possède cette clef, c’est-à-dire
si elle est en mesure de démontrer que le fondement de l’arrêt a été remis
en cause, est le nœud de la question portée devant la Cour.

Le paragraphe 63 comporte-t-il une contradiction interne ?

On a laissé entendre au cours des débats que l'expression «conformé-
ment aux dispositions du Statut» signifiait que la Nouvelle-Zélande ne
pouvait saisir la Cour que par les voies expressément prévues dans le
Statut. Je n’interpréte pas cette expression de façon aussi restrictive car
une telle interprétation reviendrait à nier le droit que la Cour a expressé-
ment conféré à la Nouvelle-Zélande au paragraphe 63.

Pour moi, cette expression signifie plutôt que la Cour entendait que la
Nouvelle-Zélande se plie aux exigences de forme habituelles auxquelles doit
satisfaire toute demande soumise à la Cour par quelque partie que ce soit.

Je ne saurais partager le point de vue selon lequel, dans la première
partie de la phrase considérée, la Cour a accordé à la Nouvelle-Zélande

39
DEMANDE D'EXAMEN (OP. DISS. WEERAMANTRY) 324

un droit qu’elle lui a immédiatement retiré en ramenant la demande de
celle-ci dans le cadre de la procédure existante, laquelle ne prévoit effec-
tivement pas la présentation d’une telle demande. La Cour n’a pas pu se
contredire de la sorte; prétendre le contraire serait faire bien peu de cas
de la remarquable clairvoyance dont la Cour a fait preuve en offrant ce
droit à la Nouvelle-Zélande.

En conséquence, il incombe tout d’abord à la Cour d’examiner si la
Nouvelle-Zélande a porté à sa connaissance des faits qui remettent en
cause le fondement de l’arrêt de 1974. Si tel est le cas, la Cour doit,
conformément aux prévisions de son propre arrêt, procéder à un examen
très attentif afin de déterminer si la situation ainsi créée justifie qu’il soit
fait droit aux conclusions de la Nouvelle-Zélande.

La demande néo-zélandaise peut-elle être traitée
par la voie administrative ?

La France a soutenu que le problème devait être réglé par une décision
administrative. A ’appui de cette thèse, elle a fait valoir que la Nouvelle-
Zélande soumettait à la Cour une question nouvelle et s’adressait à la
Cour en se fondant sur une affaire close, que la Cour n’était donc saisie
d’aucune demande juridiquement valable, et que la question devait en
fait être réglée par une décision administrative eu égard au défaut mani-
feste et flagrant de compétence.

Selon la France, la Cour devait prendre une décision d’office, sans qu’il
soit nécessaire de tenir d’audience publique. Pour étayer sa thèse selon
laquelle la Cour devait rendre une ordonnance sans tenir audience, la
France a invoqué l’affaire du Traitement en Hongrie d'un avion des
Etats-Unis d'Amérique et de son équipage (C.I.J. Recueil 1954, p. 101 et
p. 105), l’affaire relative à l’Incident aérien du 4 septembre 1954 (C.LJ.
Recueil 1958, p. 160-161), et l'affaire relative à Incident aérien du 7 no-
vembre 1954 (C.I.J. Recueil 1959, p. 278)!.

Or, il s'agissait là d’affaires où le défaut de compétence était manifeste
et flagrant, et où la Cour ne pouvait effectuer aucun acte de procédure; il
convient donc de les distinguer de la présente affaire où la Nouvelle-
Zélande s’adresse à la Cour directement au titre d’une disposition expresse
d’un arrêt même de la Cour. La Cour doit examiner si la Nouvelle-
Zélande peut valablement affirmer que le fondement de l’arrêt de 1974 est
remis en Cause par les essais nucléaires actuels. Si ce n’est pas le cas, la
Nouvelle-Zélande n’a aucun moyen à faire valoir, mais si c’est le cas, cela

1 De même, en 1973, dans une lettre du 16 mai 1973 remise à la Cour, la France avait
affirmé que la Cour «n’a[vait] manifestement pas compétence» pour connaître du diffé-
rend et que l’affaire devait être rayée du rôle. Elle excipait notamment de ce que le diffé-
rend concernait une activité liée à la défense nationale et se trouvait donc exclu du champ
de compétence de la Cour en raison de la troisième réserve que contenait la déclaration
française d'acceptation de la juridiction obligatoire de la Cour. La Cour a rejeté la préten-
tion de la France selon laquelle le défaut de compétence était manifeste (Essais nucléaires
{Nouvelle-Zélande c. France), mesures conservatoires, ordonnance du 22 juin 1973, C.IJ.
Recueil 1973, p. 138).

40
DEMANDE D'EXAMEN (OP. DISS. WEERAMANTRY) 325

pose une question qui mérite d’être soigneusement examinée. De toute évi-
dence, la décision à ce sujet ne saurait être prise à huis clos comme le sont
les ordonnances d'ordre purement administratif, sans audience publique.

Que la Cour décide à huis clos, sans audience publique ni même le
bénéfice de la présence d’un juge ad hoc désigné par le pays concerné,
d’écarter une telle demande — comme la France l’en avait priée — serait
contraire à tout le régime d’administration de la justice tel qu’il a été
conçu dans le Statut et mis en œuvre par la Cour. De telles procédures,
applicables lorsque le défaut de compétence est patent, absolu et mani-
feste, sont exclues en l’occurrence.

En effet, si la Nouvelle-Zélande établit prima facie que le fondement de
l’arrêt de 1974 a été remis en cause par les événements qui sont survenus,
elle a de toute évidence le droit de s’adresser à la Cour aux termes mêmes
de l’arrêt rendu par celle-ci, en vue d’obtenir une décision judiciaire sur la
situation née de la reprise des essais nucléaires. Bien entendu, la Cour ne
fera pas droit à sa demande si, après un examen approfondi de la ques-
tion, elle n’est pas convaincue du bien-fondé de la thèse de la Nouvelle-
Zélande. Mais elle ne peut le faire que par une décision judiciaire.

La question a été — et c’est heureux — examinée par la Cour lors
d’une audience publique au cours de laquelle les deux Parties ont pré-
senté leurs arguments et ont eu la possibilité de se répondre mutuelle-
ment. En suivant cette procédure, la Cour a donné dûment effet à des
principes, comme la règle de l’audi alteram partem, qui font partie inté-
grante de la primauté du droit et de la justice.

En outre, les paragraphes 1 et 7 de l’article 79 (soit, à l’époque de
laffaire de 1973, les paragraphes 1 et 7 de l’article 67) du Règlement de la
Cour autorisaient de toute évidence la Nouvelle-Zélande à obtenir de la
Cour une décision judiciaire sur les exceptions préliminaires soulevées à
l’encontre de sa demande.

LA COÏNCIDENCE ENTRE LES GRIEFS DE LA NOUVELLE-ZÉLANDE
EN 1973 ET EN 1995

Les griefs de la Nouvelle-Zélande en 1973

Pour comprendre le fondement de l’arrêt dont la Nouvelle-Zélande
prétend qu'il a été remis en cause, il convient d'examiner tout d’abord les
griefs que la Nouvelle-Zélande a articulés devant la Cour en 1973.

La Nouvelle-Zélande avait fait valoir devant la Cour qu’elle subissait,
à cinq titres précis, un préjudice en raison des retombées radioactives
provoquées par les explosions nucléaires françaises dans le Pacifique. Ce
préjudice était décrit comme suit:

«Les droits qu’il s’agit de protéger sont:
1) le droit de tous les membres de la communauté internationale, y

compris la Nouvelle-Zélande, à ce qu'aucune expérience nucléaire
provoquant des retombées radioactives n’ait lieu;

41
DEMANDE D'EXAMEN (OP. DISS. WEERAMANTRY) 326

ii) le droit de tous les membres de la communauté internationale, y
compris la Nouvelle-Zélande, 4 ce que le milieu terrestre, mari-
time et aérien soit protégé contre une contamination injustifiée
résultant d’une radioactivité artificielle et notamment à ce qu’il
en soit ainsi de la région où les essais ont lieu et où sont situées
la Nouvelle-Zélande, les îles Cook, les îles Nioué et Tokélaou;

iii) le droit de la Nouvelle-Zélande à ce qu'aucun déchet radioactif
ne pénètre sur son territoire, y compris son espace aérien et ses
eaux territoriales, ou ceux des îles Cook, des îles Nioué et
Tokélaou, à la suite d’essais nucléaires;

iv) le droit de la Nouvelle-Zélande à ce qu'aucun déchet radioactif
ayant pénétré sur son territoire, y compris son espace aérien et
ses eaux territoriales ou ceux des îles Cook, des îles Nioué et
Tokélaou, à la suite d’expérimentations nucléaires, ne cause un
préjudice, notamment des appréhensions, de l’anxiété et de
l'inquiétude, aux habitants et aux Gouvernements de la Nouvelle-
Zélande, des îles Cook, des îles Nioué et Tokélaou;

v) le droit de la Nouvelle-Zélande à la liberté de la haute mer, y
compris la liberté de navigation et de survol, et la liberté d’explo-
rer et d'exploiter les ressources de la mer et du fond des mers, sans
subir de gêne ou de préjudice en raison des essais nucléaires.

Le fait que la réalisation de nouveaux essais nucléaires au centre
d’essais français dans le Pacifique aggravera et étendra le différend
entre la Nouvelle-Zélande et la France est l’un des motifs pour
lesquels la Nouvelle-Zélande sollicite la protection des droits sus-
mentionnés. En outre et indépendamment, la Nouvelle-Zélande a
droit à ce que la France se conforme à l’engagement qu’elle a pris
au titre du paragraphe 3 de l’article 33 de l’Acte général pour le
règlement pacifique des différends internationaux de ne procéder à
aucun acte, de quelque nature qu’il soit, susceptible d’aggraver ou
d'étendre le différend actuel.» (CJ. Mémoires, Essais nucléaires,
vol. II, demande en indication de mesures conservatoires, p. 49,
par. 2.)

On relèvera que ce paragraphe n’est en rien limité aux essais atmo-

sphériques, mais qu’il ne mentionne, en termes généraux, que les essais
et expérimentations nucléaires.

Il est particulièrement important, eu égard à la demande actuelle, de

noter que le différend a été défini, au paragraphe 17 de la requête présen-
tée en 1973, comme incluant les effets des retombées sur les «ressources
naturelles … de la mer » (ibid., p. 6), et que le paragraphe 22 visait la liberté
d’exploiter les ressources de la mer et du fond des mers et la persistance
de la pollution de l’environnement maritime de la Nouvelle-Zélande
«au-delà des limites de la juridiction nationale » (ibid., p. 7; les italiques
sont de moi).

42
DEMANDE D'EXAMEN (OP. DISS. WEERAMANTRY) 327

La Nouvelle-Zélande n’a pas été moins claire dans l’énoncé des objec-
tifs qu’elle poursuivait en introduisant l'instance, puisqu'elle a prié la
Cour de dire et juger que:

«les essais nucléaires provoquant des retombées radioactives effec-
tués par le Gouvernement français dans la région du Pacifique Sud
constituent une violation des droits de la Nouvelle-Zélande au regard
du droit international et que ces droits seront enfreints par tout nou-
vel essai» (C.I.J. Mémoires, Essais nucléaires, vol. IL, requête, p. 9;
les italiques sont de moi).

De même, au paragraphe 10 de sa requête, la Nouvelle-Zélande a
déclaré:

«Le Gouvernement néo-zélandais demandera à la Cour de dire
que les essais nucléaires provoquant des retombées radioactives
effectués par le Gouvernement français dans la région du Pacifique
Sud constituent une violation des droits de la Nouvelle-Zélande au
regard du droit international et que ces droits seront enfreints par
tout nouvel essai.» (Ibid., p. 4; les italiques sont de moi.)

Au paragraphe 5 de son mémoire, le demandeur a décrit cette demande
de déclaration comme «l’objet principal de l’examen de la Cour» (ibid.,
p. 146).

Sur quoi portaient principalement les griefs de la Nouvelle-Zélande?
S’agissait-il de la violation des différents droits énumérés, résultant selon elle
des essais nucléaires, ou s’agissait-il des essais atmosphériques et d’eux seuls?

Il semble raisonnable de conclure que les griefs que la Nouvelle-
Zélande a articulés devant la Cour se rapportaient à la violation alléguée
de ses droits au regard du droit international du fait d’une contamination
injustifiée résultant d’une radioactivité artificielle de son milieu terrestre,
maritime et aérien. À l’époque, cette contamination était due aux essais
atmosphériques, et c’est tout naturellement ces essais que la Nouvelle-
Zélande a incriminés. Mais le vecteur était subsidiaire par rapport au pré-
judice même, qui restait le fait central. C’est de ce préjudice que le grief
était tiré. Le préjudice était le contexte général dans lequel s’inscrivait
l’acte spécifique qui en était la cause.

Ni dans les pièces, ni dans les conclusions, ni dans l’arrêt, on ne trouve
la moindre indication que la Nouvelle-Zélande aurait accepté sans se
plaindre un préjudice semblable s’il avait été causé par des explosions
nucléaires d’un autre type. Il n’est pas raisonnable de laisser entendre que
la Nouvelle-Zélande aurait pu accepter de subir des dommages dus à la
contamination radioactive pourvu que celle-ci ne résultât point d’essais
atmosphériques.

La Cour n’aurait pas pu accepter l’idée que le différend avait disparu,
ou que la demande néo-zélandaise était désormais dépourvue d’objet, si
elle avait pensé que les essais souterrains pouvaient causer une contami-
nation radioactive. De même, n’a-t-elle pas pu considérer l’engagement
de la France comme réservant, même de façon très indirecte, le droit de

43
DEMANDE D'EXAMEN (OP. DISS. WEERAMANTRY) 328

celle-ci de provoquer une contamination radioactive de l’environnement
pour autant qu’elle ne fût pas due à des essais atmosphériques.

L'état des connaissances en 1974

Il est pertinent de déterminer quel était, à l’époque, l’état des connais-
sances. Le fait que, dans les années soixante, les essais souterrains étaient
tenus pour inoffensifs a trouvé son expression dans les dispositions du
traité d’interdiction partielle des essais de 1963 (auquel les Etats-Unis
d'Amérique, le Royaume-Uni et l’Union soviétique étaient parties), qui
interdisait les essais d’armes nucléaires dans l’atmosphère, dans l’espace
extra-atmosphérique et sous l’eau. A l’époque, les essais réalisés dans ces
milieux suscitaient les plus vives inquiétudes écologiques chez les Etats
contractants, mais l’on croyait que les essais souterrains étaient «suscep-
tibles de confiner presque totalement les produits radioactifs générés »
(A. C. McEwan, «Environmental Effects of Underground Nuclear
Explosions», dans Goldblat et Cox (dir. publ.), Nuclear Weapon Tests:
Prohibition or Limitation ? 1988, p. 83).

Deux ans encore aprés l’arrét de 1974, un traité important a été conclu
qui traduit la confiance, au niveau international, en l’innocuité des explo-
sions nucléaires souterraines. Le traité sur les explosions nucléaires à des
fins pacifiques, signé le 28 mai 1976 par les Etats-Unis d'Amérique et
l’Union soviétique, prévoyait la réalisation d’explosions nucléaires sou-
terraines à des fins pacifiques, lesquelles paraissaient répondre aux besoins
en énergie nucléaire «propre» pour de grands travaux de construction.
Dans l’étude précitée, Goldblat et Cox font observer:

«Pendant de nombreuses années, les explosions nucléaires à des
fins pacifiques ont été considérées comme des activités potentielle-
ment précieuses dans toute une série de domaines. Aux Etats-Unis
d'Amérique, le programme «Plowshare» s’est attaché à identifier les
différents usages possibles des explosions nucléaires à des fins paci-
fiques pour creuser des canaux et pour d’autres fins industrielles,
telles que l'extraction de gaz et de pétrole par stimulation dans des
gisements autrement peu rentables. Toutefois, les progrès ont été
lents puisqu’il fallait procéder à des essais systématiques avec des
explosifs à la fois classiques et nucléaires; en effet, la minimisation
des risques supposait la réalisation d’expérimentations minutieuses.
Au milieu des années soixante-dix, l'intérêt de l’industrie pour l’em-
ploi d’explosions nucléaires souterraines à des fins non militaires avait
décliné aux Etats-Unis d'Amérique, alors que l'inquiétude du public
quant aux éventuels risques écologiques s'était accrue. Ces risques
comprenaient — outre la libération d'éléments radioactifs — les
effets des ondes de choc qui pouvaient se ressentir à proximité des
points d’explosion. Le programme a pris fin en 1977, peu après
la signature du traité sur les explosions nucléaires à des fins paci-
fiques.» (Jozef Goldblat et David Cox, «Summary and Conclu-
sions», ibid., p. 13; les italiques sont de moi.)

44
DEMANDE D'EXAMEN (OP. DISS. WEERAMANTRY) 329

La conviction, au début des années soixante-dix, que les essais souter-
rains constituaient une solution de rechange sûre a bien entendu été
démentie par la suite. Comme McEwan le relève:

«Des fuites dans l’atmosphère se sont néanmoins produites à
Poccasion d’un certain nombre d’essais souterrains, autres que ceux
effectués dans le cadre des projets du type «Plowshare», et certaines
fuites souterraines de moindre importance peuvent se produire plus
communément.» (Op. cit., p. 83.)

Voilà peut-être qui permet de comprendre pourquoi la Cour et les
Parties ont été disposées, en 1974, à voir dans le passage aux essais sou-
terrains un moyen de mettre fin aux dommages d’origine radioactive
causés à la Nouvelle-Zélande et de faire disparaître ses griefs.

Des connaissances et une expérience dont on ne disposait pas en
1974 sont maintenant disponibles et font obligation à la Cour, dans
l'intérêt non seulement de la Nouvelle-Zélande mais de la communauté
internationale tout entière, d’utiliser la possibilité qu’elle s’est réservée
en 1974 de réexaminer la situation si le fondement de son arrêt était remis
en cause. S’il apparaît aujourd’hui qu’un procédé que l’on croyait inof-
fensif en 1974 comporte des risques qui n'étaient alors ni connus ni
prévus, la Cour a la responsabilité de prendre acte de ce changement
touchant aux postulats fondamentaux sur lesquels repose son arrêt de
1974.

Si la Cour avait eu à l’époque les informations dont nous disposons
aujourd’hui sur la possibilité de fuites dues à des fissures, à la porosité, à
l'écoulement par infiltration, 4 des affaissements et à l’écroulement de
certaines parties de l’atoll, il serait assurément surprenant qu’elle ait
exposé la Nouvelle-Zélande à ce danger et considéré que, malgré cela, elle
avait pleinement apaisé les griefs néo-zélandais quant aux dommages
d’origine radioactive. Ce serait là un raisonnement totalement illogique.
Cela conduirait aussi à une absurdité manifeste, à savoir que la Cour
aurait approuvé la contamination radioactive pourvu qu’elle ne soit pas
due à des essais atmosphériques.

Comme la Nouvelle-Zélande l’a fait valoir, il en découlerait également
— ce qui ne manquerait pas de surprendre — que la Cour aurait inséré
dans son arrêt une importante échappatoire pour la France, en réservant
à celle-ci le droit d’effectuer des essais dangereux. Vu les circonstances, il
était tout à fait clair que l’engagement de la France de conduire doréna-
vant des essais souterrains a été compris comme l'assurance de passer
d’un type d’essais dangereux à un type d’essais inoffensif. Autant l’on
connaissait le danger des essais atmosphériques, autant l’on croyait à
lPinnocuité des essais souterrains. Lorsque la France s’est engagée à
mettre fin à ses essais atmosphériques et a donné l’assurance qu’elle était
prête à passer à des essais souterrains, cette déclaration a été comprise, vu
les circonstances de l’affaire, comme annonçant un type d’essais qui
parait aux dangers dénoncés par la Nouvelle-Zélande.

45
DEMANDE D'EXAMEN (OP. DISS. WEERAMANTRY) 330

Les griefs actuels de la Nouvelle-Zélande

La Nouvelle-Zélande affirme aujourd’hui à la Cour que le même genre
de préjudice que celui dont elle tirait grief en 1973, à savoir la contamina-
tion radioactive résultant des explosions nucléaires effectuées par la
France dans le Pacifique, est aujourd’hui provoqué par des essais souter-
rains. Selon elle, les essais souterrains projetés porteront atteinte à ses
droits comme le faisaient les essais atmosphériques en 1973.

Au vu des éléments soumis à la Cour par la Nouvelle-Zélande, on
constate que les essais souterrains engendrent les cinq types de préjudice
spécifiés au paragraphe 2 de la demande en indication de mesures conser-
vatoires du 14 mai 1973, à savoir: i) la violation du droit à ce qu'aucune
expérience nucléaire provoquant des retombées radioactives n’ait lieu!;
ii) la violation du droit à ce que le milieu terrestre, maritime et aérien soit
protégé contre une contamination injustifiée résultant d’une radioacti-
vité artificielle; iii) la violation du droit de la Nouvelle-Zélande à ce
qu'aucun déchet radioactif ne pénètre dans son espace aérien ou ses eaux
territoriales; iv) les appréhensions, l’anxiété et l’inquiétude causées par
la pénétration de ces déchets; v) la violation du droit d’exploiter les res-
sources de la mer sans subir de gêne ou de préjudice en raison des essais
nucléaires.

En 1973, Pessentiel des griefs de la Nouvelle-Zélande tenait au fait que
l’action de la France causait les cinq types spécifiés de dommage ou pré-
judice liés à la radioactivité. A l’époque, cette action consistait uniquement
en des essais atmosphériques d’armes nucléaires.

Aujourd’hui, l'essentiel des griefs de la Nouvelle-Zélande tient au fait
que l’action de la France cause le même genre de dommage ou préjudice
lié à la radioactivité. Cette action consiste, comme la Nouvelle-Zélande
lPavait affirmé précédemment, en des tirs d’armes nucléaires dans le
Pacifique, mais aujourd’hui ils sont effectués sous terre, alors qu'ils
avaient lieu auparavant dans l'atmosphère. Cependant, la Nouvelle-
Zélande soutient que le préjudice est identique, que les atteintes à ses
droits sont identiques, et que, matériellement, le facteur causal — c’est-
à-dire le tir d’armes nucléaires — est identique, la seule différence tenant
à ce que ces tirs ont lieu non plus au-dessus du sol, mais sous terre. La
Nouvelle-Zélande a dès lors demandé à la Cour de la protéger contre les
mêmes dommages que ceux dont elle avait cherché à se prémunir en
1973.

On perçoit dès lors aussi combien la Cour a été avisée d'introduire
dans son arrêt de 1974 une disposition de précaution permettant à la
Nouvelle-Zélande de revenir devant elle.

! Le terme «retombées» ne se limite pas aux déchets atmosphériques. Selon l’ Oxford
English Dictionary, les retombées sont des déchets radioactifs résultant de l'explosion
d’une bombe nucléaire (2° éd., vol. V, 1989, p. 696).

46
DEMANDE D'EXAMEN (OP. DISS. WEERAMANTRY) 331
L’INTERPRÉTATION DU PARAGRAPHE 63

Les termes du paragraphe 63

Que doit-on entendre par le «fondement d’un arrét»? Cette expression
semble viser le cœur de l’arrêt, le raisonnement qui le sous-tend, son
assise. Cherchant à déterminer le fondement d’un arrêt, doit-on s’en tenir
aux termes exprès de celui-ci, ou doit-on également tenir compte d’élé-
ments tels que le contexte dans lequel l’arrêt a été rendu, le dommage ou
préjudice allégué, les demandes des parties auxquelles l’arrêt a répondu et
l’objet de l’instance? De toute évidence, une approche adéquate et juri-
diquement défendable de cette question requiert que l’on envisage la déci-
sion de la Cour, non pas isolément mais dans son contexte.

Il convient à ce stade d’examiner en quels termes soigneusement choisis
la Cour a conféré le droit considéré à la Nouvelle-Zélande.

Que signifie l'expression «fondement de l’arrêt» suivant le sens ordi-
naire des termes? Et que signifie-t-elle dans le contexte particulier de
l'affaire considérée?

Si la nature des injonctions ou prohibitions contenues dans un arrêt est
importante, l’objet fondamental qu’il cherche à atteindre l’est tout autant.
Ce serait solliciter à la fois les termes et les principes juridiques que de
soutenir que le fondement d’un arrêt se trouve exclusivement dans les
injonctions ou prohibitions qu’il contient, considérées indépendamment
des motifs, ou dans les motifs uniquement, considérés indépendamment
des injonctions ou prohibitions. Comme pour toute interprétation juri-
dique, il faut tenir compte du contexte.

On peut également tirer certains enseignements de débats relatifs à ce
que l’on entend par la ratio decidendi, notion que l’on prend en considé-
ration pour déterminer le fondement d’un arrêt. Les ouvrages écrits sur ce
qui constitue la ratio decidendi d’une décision judiciaire (voir, par exemple,
Cross et Harris, Precedent in English Law, 4 éd., 1991) proposent diffé-
rentes définitions, mais toutes remontent à la question fondamentale de
droit ou de principe dont procèdent les injonctions prononcées dans l’affaire
considérée. Les injonctions — ou, en l’espèce, les moyens prohibés — font
partie de l’arrêt, mais n’en constituent évidemment pas le fondement.

Quelle est la question de principe fondamentale de l’arrêt de 1974?
C’est sûrement le droit de la Nouvelle-Zélande à être protégée contre les
dommages dus à la radioactivité générée par les explosions d’armes
nucléaires. Ce ne saurait être son droit à être protégée contre les dom-
mages dus à la radioactivité à condition que celle-ci soit générée par des
explosions en atmosphère, et l'exclusion de ce droit si les dommages
résultent de tirs souterrains.

Pour rendre les choses encore plus claires, supposons que la France
soit passée non pas à des explosions souterraines, mais à des explosions
sous-marines au large de Mururoa. Aurait-on pu prétendre qu’il s’agis-
sait là d’une activité permise aux termes de l’arrêt de 1974? Ce serait sol-

47
DEMANDE D'EXAMEN (OP. DISS. WEERAMANTRY) 332

liciter les termes de l’arrêt au-delà de toute crédibilité que de prétendre
que telle était l'intention de la Cour. Il appert donc de façon flagrante que
le fondement de l'arrêt était que les essais nucléaires ne devaient pas
causer de dommages et que la Nouvelle-Zélande était en droit de ne pas
être exposée à la contamination radioactive générée par les essais nu-
cléaires français dans le Pacifique.

Une autre manière d’analyser le membre de phrase est de relever
qu’une injonction ou une directive contenue dans un arrêt ne constitue
qu'une partie de celui-ci. Un arrêt ne se limite pas à son dispositif. Le
fondement d’un arrêt touche aux racines de celui-ci, aux principes fonda-
mentaux sur lesquels il repose plutôt qu’aux injonctions extérieures
employées pour sa mise en œuvre.

En lisant le paragraphe 63, il me semble clairement ressortir des termes
mêmes employés par la Cour que celle-ci n’envisageait pas que la France
ne respecte pas son engagement ou l’arrêt de la Cour, mais qu’elle
s’inquiétait néanmoins de la possibilité que l’«assise» de son arrêt soit
remise en cause d’une manière qui n’était pas alors prévisible. Que la
Cour ait expressément prévu cette éventualité témoigne de sa sagesse et
de sa clairvoyance. La thèse contraire, qui implique nécessairement que la
Cour était prête à autoriser des dommages comparables pourvu qu’ils ne
soient pas imputables à des essais atmosphériques, est manifestement
indéfendable et fait peu de cas de la perspicacité et de la clairvoyance de
la Cour de 1974.

La manière dont la Cour a formulé les fondements de l'arrêt de 1974

Ces conclusions, fondées sur les règles ordinaires d’interprétation, sont
corroborées par l’analyse des observations que la Cour elle-même a faites
dans son arrêt.

L’acceptation par la Cour de ce principe d’interprétation contextuelle
ressort très clairement du paragraphe 59 de l’arrêt, où elle affirme: «C’est
pourquoi la Cour conclut que, le différend ayant disparu, la demande
présentée par la Nouvelle-Zélande ne comporte plus d’objet.» Ces consi-
dérations, figurant dans l’un des paragraphes qui précèdent immédiate-
ment le paragraphe 63 décisif, indiquent le contexte que la Cour estimait
pertinent. En fait, le paragraphe 59 soulève deux questions strictement
délimitées et explicitement formulées:

a) le différend a-t-il disparu?
b) la demande présentée par la Nouvelle-Zélande ne comporte-t-elle
plus d’objet?

On est ainsi directement amené à se demander: «Quel était le diffé-
rend?» et «Quelle était la demande?» Le différend était constitué des
griefs et la demande comprenait les mesures propres à les redresser. Les
griefs figurent notamment dans la requête introductive d’instance du
9 mai 1973 (par. 28), le mémoire néo-zélandais du 29 octobre 1973
(par. 190) et la demande en indication de mesures conservatoires du

48
DEMANDE D'EXAMEN (OP. DISS. WEERAMANTRY) 333

14 mai 1973 (par. 2), où sont énoncés très clairement les droits dont la
sauvegarde était sollicitée. Compte tenu des griefs, les mesures de redres-
sement ne pouvaient consister qu’en la cessation des atteintes portées à
ces droits. La Cour était convaincue, eu égard aux données dont elle dis-
posait alors, que les engagements pris par la France feraient disparaître
les griefs et qu'aucune autre mesure de redressement n’était nécessaire.

Plus précisément, la Cour a ainsi estimé que les cing types de préjudice
énoncés par la Nouvelle-Zélande, qui formaient l’objet de son différend
avec la France, avaient disparu. Si chacun des cinq types de préjudice
avait effectivement pris fin, la demande néo-zélandaise n’avait certaine-
ment plus d’objet. Tel a été le raisonnement ou la ratio decidendi qui a
amené la Cour à ses conclusions. Cependant, elle a considéré que la sauve-
garde des droits néo-zélandais était si fondamentale qu’elle a renforcé
leur protection par une clause de précaution: au cas où le fondement de
son arrêt serait remis en cause, la Nouvelle-Zélande pourrait revenir
devant elle.

La place centrale accordée aux essais atmosphériques en 1974

On a fait grand cas devant la Cour de la place centrale accordée aux
essais atmosphériques dans le dossier de la Nouvelle-Zélande et dans
l'arrêt rendu par la Cour, pour tenter de démontrer qu’il s'agissait là de la
seule préoccupation de la Nouvelle-Zélande.

Premièrement, comme je l’ai déjà signalé, les pièces écrites et les plai-
doiries ont amplement fait référence aux dommages radioactifs causés
par les explosions françaises dans le Pacifique, sans se limiter aux essais
atmosphériques.

Deuxièmement, il ne faut pas oublier que les seules explosions que la
France effectuait à l’époque dans le Pacifique avaient lieu en atmosphère.
La Nouvelle-Zélande n’avait donc pas à se lancer dans des spéculations
sur les incidences inconnues que pourraient avoir pour elle des explosions
souterraines hypothétiques, qui restaient à réaliser.

Les dossiers présentés à la Cour se fondent sur la réalité et non sur des
suppositions ou des spéculations quant aux effets probables de types
de dommages qui restent encore hypothétiques. L’exposé de la question
devant la Cour a été naturellement axé sur les aspects concrets et
immédiats, et le contraire eût été étonnant. De même, l’attention de la
Cour s’est concentrée sur cette question, et le contraire eût été surpre-
nant.

En outre, si de telles spéculations étaient malvenues de la part des
Parties, il eût été encore plus inopportun que la Cour se livrât, dans
l’exercice de sa fonction judiciaire, à des spéculations quant à ce domaine
inconnu. Ni la Nouvelle-Zélande ni la Cour n’avait à s'engager dans des
spéculations sur les effets éventuels d’essais souterrains qui n’avaient
jamais encore été réalisés de façon à créer un danger pour la Nouvelle-
Zélande ou à lui causer un préjudice, au sujet desquels aucune informa-
tion n’avait été produite devant la Cour et qui n'étaient pas à l’origine du

49
DEMANDE D'EXAMEN (OP. DISS. WEERAMANTRY) 334

dommage immédiat allégué par la Nouvelle-Zélande. En fait, si les conseils
s'étaient livrés à ce genre d’exercice spéculatif, ils auraient sans doute été
priés de faire porter leurs plaidoiries sur les faits concrets plutôt que sur
des hypothèses.

La Nouvelle-Zélande n’a pas davantage plaidé sa cause en arguant
uniquement des essais atmosphériques. Comme Pa Cour elle-même l’a fait
observer au paragraphe 29 de son arrêt, la Nouvelle-Zélande à surtout
défendu sa cause du point de vue des essais réalisés en atmosphère et,
compte tenu des informations alors disponibles, ce n’est guère que sur
cette base que la cause pouvait être plaidée.

Le 24 mai 1973, au cours des audiences relatives à la demande en
indication de mesures conservatoires, M. Finlay, Attorney-General de
Nouvelle-Zélande, a, dès le début de son exposé liminaire au nom de la
Nouvelle-Zélande, affirmé:

«La demande est liée à une instance récemment introduite par la
Nouvelle-Zélande contre la France, dans laquelle la Nouvelle-
Zélande prie la Cour de dire et juger que les essais nucléaires provo-
quant des retombées radioactives effectués par le Gouvernement fran-
çais dans la région du Pacifique Sud constituent une violation des
droits de la Nouvelle-Zélande au regard du droit international et que
ces droits seront enfreints par tout nouvel essai.» (C.I.J. Mémoires,
Essais nucléaires, vol. IT, p. 100; les italiques sont de moi.)

L’attention accordée aux essais atmosphériques, pour la raison évi-
dente qu’il s’agissait alors des seuls essais effectués, ne signifiait pas que
l'essentiel de l'affaire avait cédé le pas aux aspects périphériques, ni que
l’on se désintéressait de l’objet du grief pour se préoccuper des moyens
particuliers qui en étaient la cause.

Il est également intéressant de relever que, immédiatement avant et
après les audiences tenues par la Cour en juillet 1974, le Gouvernement
néo-zélandais a officiellement indiqué qu’il visait un objectif plus large
que la cessation des essais atmosphériques.

La première déclaration, dont il est fait état au paragraphe 37 de l’arrêt
de 1974, était contenue dans une note du 17 juin 1974 de l'ambassade de
Nouvelle-Zélande à Paris; elle affirmait catégoriquement l’opposition
fondamentale de la Nouvelle-Zélande à tous les essais nucléaires:

«L'annonce que la France passera aux essais souterrains en 1975
constitue certes un élément nouveau, mais qui ne modifie pas l’oppo-
sition fondamentale de la Nouvelle-Zélande à toute expérimentation
nucléaire et ne diminue en aucune façon son opposition aux essais
atmosphériques prévus pour cette année, et cela d’autant plus que le
Gouvernement français n’est pas en mesure de donner l’assurance
ferme qu'aucun essai atmosphérique ne sera entrepris après 1974.»
(C.LJ. Recueil 1974, p. 470; les italiques sont de moi.)

La seconde déclaration a été faite le 21 décembre 1974, au lendemain
du prononcé de larrêt de la Cour; le premier ministre néo-zélandais a

50
DEMANDE D'EXAMEN (OP. DISS. WEERAMANTRY) 335

alors fait observer que: «La conclusion de la Cour correspond dans
une large mesure à Yobjectif immédiat que nous visions en introduisant
cette instance.» (Les italiques sont de moi.) La cessation des essais
atmosphériques n’était donc pas le but ultime de la demande néo-
zélandaise.

Le fond des griefs et les moyens qui en étaient la cause

En examinant une question comme celle-ci, on pourrait être enclin à
s’attacher indûment aux moyens par lesquels un fait dommageable est
commis, plutôt qu’au dommage lui-même. Le moyen est souvent acces-
soire, car c’est le dommage ou le préjudice subi par une partie qui est au
coeur du grief.

Si une personne est menacée d’un dommage que l’agresseur envisage
de lui infliger avec une arme particulière, une épée par exemple, l’agres-
seur n’a pas le droit, si on lui interdit d’utiliser cette arme, de causer le
même dommage en utilisant un autre type d’arme, comme une massue.
Un exemple simple permettra d'apprécier le bien-fondé de cette propo-
sition. Si X se plaint au doyen du village que Y le menace d’une épée
d’une manière qui ne laisse raisonnablement aucun doute quant à son
intention de lui infliger des coups et blessures, et si le doyen du village
ordonne à Ÿ de déposer son épée, doit-on interpréter cet ordre comme
une interdiction de causer des lésions corporelles au moyen d’une épée,
ou comme une interdiction de causer des lésions corporelles quelle que
soit l’arme employée? Si par la suite Y blesse X avec une massue, il ne
pourrait certainement pas prétendre que l’injonction qu’on lui a faite
visait l’utilisation d’une épée et qu’il n’y a pas contrevenu en se servant
d’une massue. De toute évidence, l’injonction reposait sur un fondement
plus large que la simple interdiction d’infliger des blessures avec une épée.
La motivation implicite de l’injonction, à savoir la volonté de protéger X
contre toute lésion corporelle, est au cœur même de l’ordre donné, si on
l'analyse suivant le sens commun.

Je donnerai un autre exemple, un peu plus complexe. Supposons
qu’une personne se plaigne devant un tribunal que son voisin cherche à
mettre le feu à sa propriété en y lançant des bombes incendiaires. Il
demande au tribunal de rendre une injonction portant interdiction d’une
telle conduite. Le tribunal ordonne au défendeur de renoncer à lancer des
bombes incendiaires, ce à quoi le demandeur acquiesce. Mais si, ayant
cessé de lancer des bombes incendiaires, le voisin commençait à lancer
des brandons, ne remettrait-il pas en cause le fondement de cette injonc-
tion? Un observateur objectif, cherchant à déterminer le fondement de
Vinjonction du tribunal, le limiterait-il aux bombes incendiaires, ou s’atta-
cherait-il au contraire à Pobjet de l’injonction, à la substance du grief et
à l'intérêt que l’on cherche à protéger? Dans un tel contexte, il serait
assurément insolite de prétendre que l’examen du grief relatif aux brandons
requiert l’introduction d’une nouvelle instance plutôt que la continuation
de l'instance déjà introduite.

51
DEMANDE D'EXAMEN (OP. DISS. WEERAMANTRY) 336

De maniére générale, il ne serait pas conforme a la conception normale
de la justice qu’une injonction qui vise 4 protéger le demandeur en inter-
disant ’emploi d’un moyen déterminé de causer un dommage soit
interprétée comme ne s'étendant pas à l’emploi d’autres moyens de
causer un dommage analogue, à plus forte raison quand cette arme est
utilisée pour infliger un préjudice identique. En matière d’interpréta-
tion, il faut constamment garder à l’esprit l’objet central de toute disposi-
tion. |

Quelques principes d'interprétation

Une règle fondamentale régissant l'interprétation de tout document
juridique est que celle-ci ne doit pas conduire à des résultats déraison-
nables ou absurdes. Or, l’interprétation selon laquelle la Cour aurait
interdit la contamination radioactive par les essais atmosphériques mais
autorisé tacitement la contamination radioactive par des essais souter-
rains semble bien conduire à ce type de résultat. Pour les raisons déjà
exposées, la Cour, vu l’état des connaissances de l’époque, n’a manifes-
tement pas envisagé que le passage aux essais souterrains aurait des
conséquences nuisibles. Elle n’a pas pu, même très indirectement, réserver
le droit de la France de causer le même genre de contamination radio-
active pourvu que ce. ne soit pas par des essais atmosphériques.

En envisageant la question sous un autre angle, on peut dire que les
déclarations françaises sous-entendaient clairement que les nouveaux
types d’essais ne produiraient pas les dommages manifestement impu-
tables aux précédents.

Par analogie avec une autre branche du droit, on rappellera que selon
une théorie bien connue, universellement admise en droit, certaines condi-
tions qui ne sont pas expressément énoncées dans un document sont
néanmoins si manifestement implicites dans ses termes qu’un observateur
raisonnable estimerait qu’elles sont de toute évidence sous-entendues.
Toute la doctrine des clauses contractuelles implicites repose sur cette
base.

S'agissant des essais souterrains dont le Gouvernement français avait
annoncé qu’ils remplaceraient les essais atmosphériques, un observateur
objectif estimerait certainement qu’il était clairement entendu que ces
essais ne porteraient pas atteinte aux droits que la Nouvelle-Zélande
avait cherché à préserver en demandant justice à la Cour. L’arrêt que la
Cour a rendu à la suite de la demande néo-zélandaise de protection se
fondait sur l’idée implicite que les déclarations françaises assureraient
une telle protection.

Le grief de la Nouvelle-Zélande se rapportait à la contamination
radioactive de son milieu terrestre, maritime et aérien. Cette menace sem-
blait alors ne plus exister. Sinon, comment la Cour aurait-elle pu dire que
la demande néo-zélandaise ne comportait plus d’objet?

En appliquant les trois critères formulés par la Cour, on constate
que le fondement de l’arrêt de 1974 a été remis en cause, que le diffé-

52
DEMANDE D'EXAMEN (OP. DISS. WEERAMANTRY) 337

rend n’a pas disparu, et que la demande néo-zélandaise a toujours un
objet si le même type de dommage — à savoir la contamination
radioactive — résulte de la nouvelle situation. Pour ces trois raisons,
toutes trois expressément inscrites dans l’arrêt de 1974, la Nouvelle-
Zélande a le droit de demander à la Cour d’examiner la situation au
titre du paragraphe 63.

La portée de la phrase liminaire du paragraphe 63

Le paragraphe 63 comporte un élément important, éminemment perti-
nent pour la compréhension de l’expression «si le fondement du présent
arrêt était remis en cause». Cet élément se trouve dans la phrase limi-
naire de ce paragraphe, qui définit le contexte dans lequel s’inscrivent les
termes essentiels qui suivent.

Dans la première phrase, la Cour affirme sans équivoque possible
qu’elle n’envisage pas que la France ne respecte pas ses engagements.
Selon ses propres termes, c’est là une éventualité qu’«il n’entre pas dans
sa fonction d’envisager ».

Cela est conforme à un principe bien établi, consacré tant dans les
instruments qui lui sont applicables que dans sa pratique constante, selon
lequel une fois que la Cour a rendu un arrêt elle est déchargée de ses fonc-
tions. Elle s’est acquittée de la mission pour laquelle les parties se sont
adressées à elle et elle a réglé le différend pour autant qu’un arrêt rendu
selon le droit puisse le faire. Comme il ressort tant des termes de son Statut
que de sa jurisprudence constante, l’exécution n’est pas et n’a jamais été la
préoccupation de la Cour.

En formulant le paragraphe 63, la Cour a dit sans aucune ambiguïté
qu'elle n’envisageait pas que la France ne respecte pas ses obligations. Ce
respect était sous-entendu. En somme, la cessation des essais atmosphé-
riques était présumée.

Mais, cela étant admis, il se pouvait néanmoins que le fondement de
larrêt soit remis en cause par certains facteurs que les parties ne pou-
vaient envisager à l’époque, mais qui devraient malgré tout, en toute
justice, permettre à une partie de se présenter devant la Cour pour lui
demander d'examiner la situation. Les prévisions de la Cour visaient pré-
cisément ce type d’éventualité — à savoir que, nonobstant le respect de
ses engagements par la France, le fondement de l’arrêt pourrait, d’une
certaine manière, être remis en cause.

La portée de la dernière phrase du paragraphe 63

Dans le même paragraphe, la Cour a précisé que la dénonciation par la
France, dans une lettre du 2 janvier 1974, de l’Acte général pour le règle-
ment pacifique des différends internationaux, qui était invoqué comme
l’un des fondements de la compétence de la Cour en l’espèce, ne pouvait
en soi faire obstacle à la présentation d’une nouvelle demande par la
Nouvelle-Zélande. Par là, la Cour a de nouveau indiqué que les droits de

53
DEMANDE D'EXAMEN (OP. DISS. WEERAMANTRY) 338

la Nouvelle-Zélande devaient être préservés sur la base de l'arrêt existant
et que l'instance n’était pas close. Cette phrase anticipe manifestement un
retour possible de la Nouvelle-Zélande devant la Cour sur la base d’un
arrêt qui pouvait toujours être invoqué à cet effet.

Cette phrase montre aussi que la Cour avait, de façon réfléchie et
délibérée, anticipé les problèmes à venir, sans se contenter de refermer le
livre, pour ainsi dire, en 1974. La base de compétence avait disparu
pour l’avenir, de même que le droit de la Nouvelle-Zélande d’attraire de
nouveau la France devant la Cour, maïs cela n’a pas empêché la Cour
de conférer expressément à la Nouvelle-Zélande le droit de revenir
devant elle dans le cadre de l’affaire initiale si la Nouvelle-Zélande
pouvait démontrer à la Cour que le fondement de Parrêt avait été remis
en cause.

La nécessité particulière d'une clause de précaution

En traitant de la contamination radioactive, la Cour s’intéressait pour
la première fois à une force dont le potentiel dommageable pour l’huma-
nité n’était pas encore parfaitement connu. On savait qu’elle pouvait
avoir de multiples effets nuisibles pour la santé humaine et le milieu
ambiant. L’ampleur de la puissance de destruction de cette force avait été
démontrée de façon impressionnante. La Cour devait se montrer extré-
mement prudente.

La clause permettant à la Nouvelle-Zélande de s’adresser à la Cour
représentait une innovation d’ordre procédural, qui renforçait d’une
manière très particulière l'intégrité de l’arrêt rendu par la Cour. Cette dis-
position visait à ce que l’arrêt ne soit pas compromis par des actes ou
événements futurs qui ne pouvaient pas à l’époque être précisés. Elle
témoignait d’un souci des réalités plutôt que d’un formalisme judiciaire.

Dans ce contexte, il est révélateur que même dans l'affaire des Essais
nucléaires (Australie c. France), où l’argumentation avait été davantage
axée sur les essais atmosphériques que dans l'affaire des Essais nucléaires
(Nouvelle-Zélande c. France), la Cour a néanmoins jugé nécessaire
d’accorder à l'Australie le droit de revenir devant elle au cas où des cir-
constances remettraient en cause le fondement de l’arrêt (C.Z.J. Recueil
1974, Essais nucléaires (Australie c. France), arrêt, p. 272, par. 60).
Même dans le cadre des essais atmosphériques, il était possible que des
répercussions prolongées, alors inconnues, remettent en cause le fonde-
ment de l’arrêt et appellent un redressement.

Dans le cas de la demande de la Nouvelle-Zélande, à laquelle l’arrêt de
la Cour ne répondait pas entièrement, il était d’autant plus nécessaire de
protéger les intérêts néo-zélandais.

La profonde préoccupation de la Cour face aux effets des essais
nucléaires français s’est d’ailleurs manifestée non seulement à ce stade de
l'affaire, mais dès la phase préliminaire en 1973; la Cour avait alors
exprimé cette préoccupation en indiquant des mesures conservatoires
avant toute décision sur sa compétence et sur la recevabilité de la requête.

54
DEMANDE D'EXAMEN (OP. DISS. WEERAMANTRY) 339
LES MESURES CONSERVATOIRES

L'indication de mesures conservatoires

La Nouvelle-Zélande a également demandé en 1995 l’indication de
mesures conservatoires, comme elle l’avait fait en 1973. Etant donné la
teneur de l’ordonnance de la Cour, la présente affaire ne parviendra pas
au stade où de telles mesures peuvent être indiquées. J’estime néanmoins
que la Nouvelle-Zélande a établi prima facie qu’elle subissait, ou était
susceptible de subir, des dommages de la nature de ceux dont elle se
plaignait en 1973, et que sa demande entrait donc dans les prévisions du
paragraphe 63. Dès lors, elle aurait dû avoir droit à ce que la Cour exa-
mine sa demande en indication de mesures conservatoires.

Dans sa demande actuelle, la Nouvelle-Zélande ne va pas jusqu’à sol-
liciter une déclaration portant en termes absolus que les essais nucléaires
violent ses différents droits tels qu’elle les a énumérés, puisqu'elle se conten-
terait, à titre subsidiaire, d’une déclaration selon laquelle la France n’a pas
le droit d’effectuer de tels essais avant d’avoir procédé à une évaluation de
l'impact sur l’environnement conformément à des normes internationales
reconnues. La France a les moyens de procéder à une telle évaluation et si,
comme elle le prétend, ses essais sont sans danger pour l’environnement,
une étude de l’impact sur l’environnement venant le confirmer priverait la
demande néo-zélandaise de son objet et entraînerait son rejet.

La manière dont la Cour a abordé en 1973 la question
des mesures conservatoires

Aux fins du présent examen, il convient de rappeler aussi la manière
dont la Cour a abordé en 1973 la question des mesures conservatoires,
car elle témoigne d’une profonde inquiétude face à l'éventualité que des
dommages tels que ceux dont se plaignait la Nouvelle-Zélande puissent
porter atteinte irrémédiablement aux droits qui formaient l’objet du dif-
férend. La Cour a manifesté sa volonté d’agir avant même que sa com-
pétence et la recevabilité de la requête fussent établies.

Bien entendu, la Cour a précisé que sa décision ne préjugeait en rien la
question de sa compétence pour connaître du fond de l’affaire (C.I.J.
Recueil 1973, p. 142, par. 34).

Il me semble que dans le cadre de la présente procédure, où la conta-
mination radioactive générée par des explosions nucléaires est de nou-
veau en cause, la Cour aurait pu adopter une attitude semblable.

QUELQUES PRINCIPES JURIDIQUES PERTINENTS

Le principe de l’intertemporalité

C’est un truisme de dire que les connaissances scientifiques ont une
croissance exponentielle. L’état des connaissances en 1995 n’est pas celui

55
DEMANDE D'EXAMEN (OP. DISS. WEERAMANTRY) 340

de 1974, pas plus que l’état des connaissances de 1974 n’était celui des
années cinquante. S’agissant des connaissances relatives aux questions
qui nous intéressent, l’écart est sans doute aussi important entre les
années cinquante et soixante-dix qu’entre les années soixante-dix et
quatre-vingt-dix. L’opinion publique a pris conscience de la nature et des
effets des activités liées au nucléaire et de la contamination radioactive
à l’occasion d’événements comme laccident de Tchernobyl, qui ont
démontré même aux yeux du profane à quel point on avait sous-estimé
les effets nocifs de la contamination radioactive. J’ai déjà indiqué plus
haut que les effets des explosions nucléaires souterraines sont désormais
mieux connus qu’en 1974, époque où on croyait en leur innocuité.

C’est à l'heure actuelle que la Cour est saisie de la présente demande et
c’est donc par référence aux connaissances scientifiques aujourd’hui dis-
ponibles qu’elle doit l’examiner. Une juridiction qui, en 1995, est en pré-
sence d’un problème d’ordre scientifique relatif à des dommages actuels
et futurs ne peut pas le résoudre en faisant abstraction des connaissances
acquises entre 1974 et 1995, et en appliquant au problème en cause les
connaissances de 1974. Ce serait là un exercice irréaliste.

Une question du même ordre s'était posée lorsque l’on avait demandé
à la Nouvelle-Zélande, à l’époque de l’instance de 1974, pourquoi elle
n’avait pas protesté contre les explosions nucléaires des années cinquante
— plus puissantes et plus dangereuses —, tout comme on lui demande
aujourd’hui pourquoi elle ne s’est pas opposée aux essais souterrains
français dans les années soixante-dix. La réponse qu’avait alors apportée
M. Finlay, l’Aftorney-General de Nouvelle-Zélande, offre un point de vue
intéressant sur le principe de l’intertemporalité. Il avait fait observer:

«La réponse est tout simplement que la règle de l’intertemporalité
s'applique aux faits comme elle s’applique au droit. Dans les années
cinquante, dans mon pays comme dans bien d’autres, il y avait dans
les magasins de chaussures des appareils à rayons X qui permettaient
aux clients de voir les os de leurs pieds dans les chaussures qu’ils
essayaient. Dans les années soixante-dix, nous sommes épouvantés
par cette exposition inutile aux effets nocifs des radiations, et nous
l’interdisons.» (C.I.J. Mémoires, Essais nucléaires, vol. IL p. 255.)

Ainsi en va-t-il des connaissances dont on disposait dans les années
soixante-dix sur les effets des explosions souterraines par rapport à celles
dont nous disposons dans les années quatre-vingt-dix. Ce qui était alors
tenu pour établi a été contredit par l’amélioration des connaissances. Les
postulats factuels de base qui orientaient la conduite publique ont été
remis en cause. Si le postulat fondamental sur lequel la protection des
droits d’une partie reposait en 1974 est démenti par les connaissances dis-
ponibles en 1995, et si les termes de l’arrêt assurant la protection de ces
droits permettent à une partie de demander un réexamen au motif que le
fondement de l’arrêt a été remis en cause, la Cour, saisie d’une demande
fondée sur ce motif, doit appliquer à la question les connaissances dont
elle dispose aujourd’hui et non celles dont elle disposait en 1974. La ques-

56
DEMANDE D'EXAMEN (OP. DISS. WEERAMANTRY) 341

tion de savoir si le fondement de l’arrêt a été remis en cause s’inscrit dans
la réalité et ne saurait relever d’abstractions juridiques considérées isolé-
ment de leurs conséquences pratiques sur la vie de la population et sur
l’environnement de l'Etat demandeur.

La notion de droits appartenant aux générations futures

L'affaire dont la Cour est saisie met en jeu, comme aucune autre
affaire ne l’avait fait auparavant, le principe de l’équité vis-à-vis des géné-
rations futures — un principe important et en rapide évolution du droit
moderne de l’environnement.

Au nom de la Nouvelle-Zélande, M. Lauterpacht a abordé cet aspect
lorsqu'il a affirmé devant la Cour que si un dommage tel que celui qui est
allégué avait été infligé à l’environnement par nos ancêtres de l’âge de
pierre, nous en ressentirions encore les effets. Puisque nous savons
aujourd’hui que la période radioactive d’un produit dérivé d'essais
nucléaires peut atteindre vingt mille ans, c’est là un aspect important
qu’une juridiction internationale ne peut pas manquer de relever. Quand
elle est valablement saisie d’une question, la Cour doit se considérer
comme un fiduciaire (trustee) des droits en cause, au sens où un tribunal
de l’ordre interne est le fiduciaire (trustee) des intérêts d’un jeune enfant
incapable de s'exprimer. Si elle est chargée d’administrer le droit interna-
tional, et si ce principe s'intègre progressivement dans le corpus de normes
du droit international, ou en fait déjà partie, la Cour doit inévitablement
en tenir compte. Le problème en cause est trop sérieux pour être écarté
comme dénué d’importance simplement parce qu’il n'existe aucun précé-
dent en la matière.

Le grief de la Nouvelle-Zélande visant les atteintes à ses droits ne se
rapporte pas uniquement aux droits de la population vivant aujourd’hui.
Les droits du peuple néo-zélandais incluent ceux des générations à venir.
Ce sont des droits qu’une nation peut à juste titre, et en vérité doit, sau-
vegarder. On ne saurait donc faire abstraction de cet aspect lorsque l’on
examine si la Nouvelle-Zélande a établi prima facie que les atteintes à ses
intérêts justifiaient une démarche devant la Cour au titre du para-
graphe 63.

Pour reprendre les termes d’un important ouvrage récemment paru sur
cette question:

«Le postulat de base est que chaque génération est à la fois le gar-
dien et l’usufruitier de notre patrimoine naturel et culturel commun.
En tant que gardiens de cette planète, nous avons envers les généra-
tions futures certaines obligations morales, que nous pouvons trans-
former en normes juridiquement contraignantes.» (Voir E. Brown
Weiss, In Fairness to Future Generations: International Law, Com-
mon Patrimony and Intergenerational Equity, 1989, p. 21.)

La déclaration de Stockholm sur l’environnement, adoptée le 16 juin
1972 à Stockholm par la conférence des Nations Unies sur l’environne-

57
DEMANDE D'EXAMEN (OP. DISS. WEERAMANTRY) 342

ment, a formulé il y a presque un quart de siècle le principe d’un «devoir
solennel de protéger et d’améliorer l’environnement pour les générations
présentes et futures» (principe 1). Il y a là, clairement énoncée, l’idée
directrice de ce nouveau principe qui peut aider la Cour à traiter le pro-
blème auquel elle doit faire face, c’est-à-dire à apprécier les dommages
qui risquent d’être infligés au peuple néo-zélandais. Jusqu'à ce jour, la
Cour n’a pas eu l’occasion de se prononcer sur ce domaine en évolution.
La présente affaire lui offre une telle occasion, remarquable puisqu'elle
met en cause avec une acuité particulière l’éventualité de dommages
infligés à des générations à venir.

_Le principe de précaution

Lorsqu'une partie allègue devant la Cour d’éventuels dommages, de
caractère irréversible, qu’une autre partie est en train de causer ou
menace de causer à l’environnement, il peut être difficile au demandeur
de produire des moyens de preuve ou de réfutation, vu que la plupart des
informations nécessaires sont probablement détenues par la partie qui
cause ou menace de causer les dommages.

Ce n’est que si un principe juridique est élaboré pour résoudre cette
difficulté en matière de preuve que le droit peut remplir sa fonction de
protection de l’environnement. C’est ainsi qu’a été conçu, dans le cadre
du droit de l’environnement, ce que l’on appelle désormais le «principe
de précaution», qui recueille une adhésion croissante en tant que compo-
sante du droit international de l’environnement (voir Philippe Sands,
Principles of International Environmental Law, vol. I, p. 208-210).

En 1990, les ministres de trente-quatre pays relevant de la Commission
économique pour l’Europe et le commissaire européen pour l’environne-
ment, réunis à Bergen, en Norvège, ont publié la déclaration ministérielle
de Bergen relative au développement durable. L'article 7 de cette déclara-
tion formule le principe de précaution dans les termes suivants:

«En vue @atteindre un développement durable, les politiques
doivent se fonder sur le principe de précaution. Les mesures pour
l’environnement doivent anticiper, prévenir et combattre les causes
de dégradation de l’environnement. En cas de risque de dommages
graves ou irréversibles, l’absence de certitude scientifique absolue ne
doit pas servir de prétexte pour remettre à plus tard l'adoption de
mesures visant à prévenir la dégradation de l’environnement.»
(Déclaration ministérielle de la Commission économique pour
l’Europe relative au développement durable, Bergen, 15 mai 1995,
texte anglais dans Harald Hohmann (dir. publ.), Basic Documents of
International Environmental Law, vol. 1, 1992, p. 558-559. / Traduc-
tion du Greffe].)

Il est dit au paragraphe 16 f) de la déclaration qu’il importe d’optimi-
ser les processus démocratiques de prise de décisions relatives aux ques-

58
DEMANDE D'EXAMEN (OP. DISS. WEERAMANTRY) 343

tions d’environnement et de développement, et qu’il est nécessaire, dans
le cadre du processus dit «de Bergen» de s’attacher à:

«Entreprendre une évaluation préalable et rendre compte publi-
quement des conséquences écologiques de projets susceptibles d’avoir
des effets sensibles sur la santé des populations et sur l’environnement
et, dans la mesure du possible, des politiques, programmes et plans
qui sous-tendent ces projets, et veiller à ce qu’une assistance bilatérale
et multilatérale soit accordée aux pays de l’Europe de l'Est et aux
pays en développement pour évaluer les répercussions écologiques et
la viabilité de leurs propres projets de développement; mettre au
point ou renforcer les procédures visant à évaluer les risques et les
effets potentiels des produits sur l’environnement.» (Op. cit., p. 565.)

Bien entendu, le principe de précaution remonte au-delà de 1990. Il
présente un intérêt pour la demande de la Nouvelle-Zélande devant la
Cour, et on ne peut manquer de l’envisager dans le contexte de la pré-
sente affaire.

La Nouvelle-Zélande a fait tout son possible pour fournir des éléments
à la Cour, mais c’est la France qui détient effectivement les renseigne-
ments. Le principe entre alors en jeu pour justifier examen par la Cour
de la demande néo-zélandaise et la mise en œuvre immédiate des moyens
dont elle dispose pour parer, à titre provisoire, à la menace de dégra-
dation de l’environnement, jusqu’à ce qu’elle ait reçu des preuves scien-
tifiques complètes propres à réfuter les affirmations de la Nouvelle-
Zélande.

Plusieurs traités relatifs à l’environnement ont déjà consacré le principe
de précaution (voir Sands, op. cit., p. 210 et suiv.). Parmi ceux-ci, on peut
citer la convention sur la mer Baltique de 1992, le traité de Maastricht de
1992 (traité sur l’Union européenne, titre XVI, art. 130R, par. 2), qui
affirme que la politique de la Communauté dans le domaine de l’environ-
nement «est fondée sur I[e] princip[e] de précaution» (les italiques sont de
moi). Il faut aussi noter que conformément à la convention de 1992 sur la
protection du milieu marin de l'Atlantique du Nord-Est, les parties (la
France et le Royaume-Uni) qui souhaitent conserver la possibilité
d’immerger des déchets faiblement ou moyennement radioactifs doivent
rendre compte à la commission mise en place des

«résultats des études scientifiques montrant que toutes opérations
d'immersion éventuelles n’entraineraient pas de risques pour la santé
de l’homme, ne nuiraient pas aux ressources biologiques et aux éco-
systèmes marins, ne porteraient pas atteinte aux valeurs d’agrément
et ne géneraient pas d’autres utilisations légitimes de la mer» (an-
nexe II, art. 3, par. 3 c), Revue générale de droit international public,
1992, p. 1014).

Cette dernière application du principe de précaution, dans un traité
auquel la France est partie, est particulièrement pertinente à l’égard de la
question portée devant la Cour.

59
DEMANDE D'EXAMEN (OP. DISS. WEERAMANTRY) 344

La disposition du traité de Maastricht qui fait du principe de précau-
tion l’un des fondements de la politique de la Communauté européenne
dans le domaine de l’environnement (art. 130 R, par. 2) permet de penser
que le principe ainsi applicable à l'Europe s'applique également aux acti-
vités des pays européens dans d’autres régions du monde.

Il convient enfin de mentionner le principe 15 de la déclaration de Rio
sur l’environnement et le développement de 1992, qui est ainsi libellé:

«Pour protéger l’environnement, des mesures de précaution doi-
vent être largement appliquées par les Etats selon leurs capacités. En
cas de risque de dommages graves ou irréversibles, l’absence de
certitude scientifique absolue ne doit pas servir de prétexte pour
remettre à plus tard l’adoption de mesures effectives visant à pré-
venir la dégradation de l’environnement.» (Revue générale de droit
international public, 1992, p. 978.)

Evaluation de l'impact sur l'environnement

Ce principe est accessoire par rapport au principe de plus vaste portée
que je viens d’examiner, mais il bénéficie, comme ce dernier, d’un poids et
d’une reconnaissance croissants à l’échelon international; il a en fait
atteint le niveau de reconnaissance générale qui justifie que la Cour en
tienne compte.

Dans le cadre des principes directeurs que le Programme des Nations
Unies pour l’environnement (PNUE) a énoncés en 1987 sur les «buts et
principes de l’évaluation de Pimpact sur l’environnement», le principe 1
est ainsi libellé:

«Les Etats (y compris leurs autorités compétentes) ne devraient
entreprendre ou autoriser des activités sans avoir au préalable étudié
au plus tôt leurs effets sur l’environnement. Lorsque du fait de son
ampleur, de sa nature ou de son emplacement, une activité proposée
est susceptible d’avoir des effets sensibles sur l’environnement, une
évaluation globale d’impact sur l’environnement devrait être entreprise
conformément aux principes suivants.» (Doc. UNEP/G.C.14/17,
annexe III, 1987.)

Aux termes du principe 4, une évaluation de l’impact sur l’environne-
ment devrait comprendre:

«a) une description de l’activité proposée;

b) une description de l’environnement susceptible d’être affecté, y
compris les renseignements spécifiques nécessaires pour identifier
et évaluer les effets de l’activité proposée sur l’environnement;

c) une description des autres solutions possibles, le cas échéant;

d) une évaluation des effets probables ou potentiels de Pactivité
proposée et des autres solutions possibles sur l’environnement,
y compris les effets directs, indirects, cumulatifs, à court terme
et à long terme;

60
DEMANDE D'EXAMEN (OP. DISS. WEERAMANTRY) 345

e) l'identification et la description des mesures existantes visant à
atténuer les effets négatifs de l’activité proposée et des autres
solutions possibles sur l’environnement, et une évaluation de
ces mesures;

f) une indication des carences en matière de connaissances et des
incertitudes rencontrées dans la mise au point de l'information
nécessaire;

g) une indication permettant de savoir si l’environnement de tout
autre Etat ou de régions ne relevant pas de la juridiction natio-
nale risque d’être affecté par l’activité proposée ou par les
autres solutions possibles;

h) un bref résumé non technique de l’information fournie au titre
des rubriques précédentes» (doc. UNEP/G.C.14/17, loc. cit.).

S'agissant d’une question de l'importance de celle qui conduit la
Nouvelle-Zélande à s’adresser à la Cour, il est clair que le principe de
l’évaluation de ’impact sur l’environnement semblerait prima facie appli-
cable, vu l’état actuel du droit international de l’environnement.

Placée au sommet des juridictions internationales, la Cour est néces-
sairement investie d’une confiance et d’une responsabilité propres à
l'égard des principes du droit de l’environnement, notamment de ceux
intéressant ce que l’on qualifie en droit de l’environnement d’«indivis
mondial». Lorsqu'une affaire est portée devant elle qui soulève de
graves questions écologiques d’importance mondiale, et qu’il est établi
prima facie que des dommages pourraient être causés à l’environne-
ment, la Cour est fondée à prendre en considération le principe de
l'évaluation de l’impact sur l’environnement pour arrêter son approche
préliminaire.

Bien entendu, la situation pourrait bien se révéler tout autre, les
craintes aujourd’hui exprimées apparaissant alors sans fondement. Mais
on ne peut arriver à ces conclusions qu'après la réalisation d’une évalua-
tion de l'impact sur l’environnement et non avant.

Le caractère illicite de l'introduction de déchets radioactifs
dans le milieu marin

Ce principe est trop bien établi pour appeler une discussion. Le milieu
marin appartient à tous et l’introduction de déchets radioactifs dans les
eaux territoriales d’un Etat crée nécessairement le risque de leur dissémi-
nation dans les vastes espaces océaniques qui sont le bien de tous.

Si l’on peut établir prima facie qu’un tel danger existe ou est de l’ordre
des possibilités raisonnables, c’est à celui qui prétend que ces actes ne pré-
sentent pas de danger qu’il incombe d’en apporter la preuve. Comme je
l'ai déjà fait observer, la convention de 1992 sur la protection du milieu
marin de l’Atlantique du Nord-Est conclue entre la France et le Royaume-
Uni exige que soit présenté un rapport montrant que toute immersion
projetée de déchets faiblement ou moyennement radioactifs n’entrainerait

61
DEMANDE D'EXAMEN (OP. DISS. WEERAMANTRY) 346

pas de risques pour la santé de l’homme et ne nuirait pas aux ressources
marines. Telle est la norme observée au niveau international. Jusqu’a ce
que cette démonstration soit faite, la Cour, en tant qu’organe judiciaire,
est fondée à agir en considérant que la Nouvelle-Zélande a établi sa thèse
prima facie.

Le rapport de la conférence de Rio de 1992 traite, au chapitre 22 du
programme Action 21, de la «Gestion sûre et écologiquement rationnelle
des déchets radioactifs». Le paragraphe 22.5 c) aborde expressément ce
problème et fait obligation aux Etats de:

«Ne pas encourager ni autoriser le stockage ou l’élimination de
déchets hautement, moyennement et faiblement radioactifs à
proximité du milieu marin, à moins qu’il ne soit scientifiquement éta-
bli, conformément aux principes et directives internationalement
reconnus applicables en l’espèce, que ce stockage ou cette élimina-
tion ne présente pas de risques inacceptables pour les personnes et
pour le milieu marin et ne fait pas obstacle à d’autres utilisations
légitimes de la mer, et en faisant intervenir comme il convient à cet
égard le principe de précaution.» (Rapport de la conférence des Na-
tions Unies sur l'environnement et le développement, AICONF.151/26,
vol. IL p. 293.)

La France a apporté son soutien à Action 21. De fait, M. Mitterrand,
président de la République française, est allé jusqu’à proposer que le
Secrétaire général des Nations Unies reçoive Ia mission de faire le point
tous les ans sur l’exécution d’Action 21 (ibid, A/CONF.151/26/Rev.1,
vol. IE, p. 217).

Le Président a également fait observer:

«Deuxièmement, il conviendrait de mieux cerner le rôle, ou la res-
ponsabilité des pays du Nord. Je pense qu’ils ont à préserver et à
restaurer leur propre domaine (eau, air, villes, paysages), ce à quoi
leurs gouvernements s’emploient d’inégale façon. Qu'ils ont à s’inter-
dire toutes atteintes à l'environnement des pays du Sud. C’est l’objet
de la très stricte législation française sur l'exportation des déchets.»
(Ubid., p. 216; les italiques sont de moi.)

I] n’est guère nécessaire de citer d’autres sources à l’appui d’un principe
aussi évident.

Le principe selon lequel aucun dommage ne doit être causé
aux autres nations

Les conclusions qui viennent d’être dégagées sont corroborées par un
principe fondamental du droit moderne de l’environnement, dont il faut
ici prendre note. Il est établi de longue date en droit international et
remonte à l'affaire de la Fonderie de Trail (Recueil des sentences arbi-
trales, 1938, vol. III, p. 1905), voire peut-être au-delà (voir. également
lPaffaire du Détroit de Corfou, fond, arrêt, C.I.J. Recueil 1949, p. 4).

62
DEMANDE D'EXAMEN (OP. DISS. WEERAMANTRY) 347

Le principe 2 de la déclaration de Rio sur environnement de 1992
consacre ce principe fondamental selon lequel aucune nation n’a le droit
de mener des activités de nature à causer des dommages à l’environne-
ment d’une autre nation:

«Conformément à la Charte des Nations Unies et aux principes
du droit international, les Etats ont le droit souverain d'exploiter
leurs propres ressources conformément à leurs propres politiques en
matière d'environnement et de développement, et ils ont le devoir de
veiller à ce que les activités qui relèvent de leur compétence ou de
leur pouvoir ne portent pas atteinte à l’environnement d’autres Etats
ou de zones situées au-delà des limites de leur juridiction nationale.»
(Revue générale de droit international public, 1992, p. 975.)

Parmi les autres instruments internationaux qui consacrent ce principe,
on peut citer la déclaration de Stockholm de 1972 sur l’environnement
(principe 21) et la convention de Nouméa de 1986, dont le paragraphe 6
de Particle 4 est ainsi libellé:

«Aucune des dispositions de la présente convention ne porte
atteinte au droit souverain des Etats d’exploiter, de mettre en valeur
et de gérer leurs ressources naturelles selon leurs politiques propres
en tenant compte de leur devoir de protéger l’environnement. Chaque
partie doit faire en sorte que les activités exercées dans les limites de
sa juridiction ou sous son contrôle ne causent pas de dommage à
lenvironnement dans d’autres Etats ou dans des zones situées au-delà
des limites de sa juridiction nationale.» (Internationale Umweltrecht,
986:87/14.)

La Cour doit s'inspirer de ce principe largement consacré, qui trouve
son fondement dans le bon sens, la jurisprudence, les conventions inter-
nationales et le droit international coutumier, pour déterminer si la
Nouvelle-Zélande a établi prima facie que ses droits sont menacés.

La NOUVELLE-ZÉLANDE A-T-ELLE ÉTABLI SA THÈSE PRIMA FACIE?

La question de la preuve

Comme je l’ai souligné dans la présente opinion, il est essentiel pour
mettre en œuvre les procédures de la Cour que la Nouvelle-Zélande ait
établi au moins prima facie que les dangers qu’elle avait invoqués pour
saisir la Cour en 1973 sont de nouveau présents par suite des essais
nucléaires souterrains que la France a entrepris d’effectuer dans le Paci-
fique. Il convient dès lors d’examiner les faits pour déterminer s’il existe
une base de compétence en ce qui concerne la demande actuelle de la
Nouvelle-Zélande.

L’examen qui suit s'inscrit donc à part entière dans le cadre de la
question préliminaire de la compétence et ne concerne pas l’examen au
fond.

63
DEMANDE D'EXAMEN (OP. DISS. WEERAMANTRY) 348

Il y a deux manières d’aborder la question de la preuve. La première
consiste à faire purement et simplement supporter la charge de la preuve
à la Nouvelle-Zélande, et à se demander si cette dernière a établi prima
facie la réalité des dangers qu’elle allègue.

La seconde consiste à appliquer le principe du droit de l’environne-
ment en vertu duquel, lorsqu'il y a menace d’un quelconque danger
écologique, c’est à l’auteur de l’acte incriminé qu’il incombe de prouver
que cet acte n’aura pas les conséquences dommageables alléguées. Selon
cette conception, la Cour conclurait que le dommage écologique dont se
plaint la Nouvelle-Zélande est établi prima facie si la France ne démontre
pas l’innocuité, sur le plan écologique, des essais nucléaires projetés.

A cet égard, il convient de noter que toutes les informations relatives à
cette question sont en possession du défendeur. Le demandeur ne dispose
que d’informations indirectes ou secondaires, mais il s’est efforcé de pro-
duire devant la Cour toutes les informations qu’il a pu, de son mieux,
rassembler aux fins de la demande.

La seconde conception de l’administration de la preuve est suffisam-
ment bien établie en droit international pour que la Cour soit fondée à la
suivre. Néanmoins, il lui suffit à ce stade de suivre la première conception,
qui consiste à faire reposer le fardeau de la preuve sur la Nouvelle-Zélande.

Quelle est la nature de la thèse que la Nouvelle-Zélande a établie prima
facie?

Les missions d’enquéte scientifique

La Nouvelle-Zélande a produit devant la Cour la documentation scien-
tifique dont elle dispose; elle s’est notamment référée 4 trois rapports
scientifiques pour faire valoir que Mururoa et Fangataufa étaient ina-
daptés en tant que sites de stockage de déchets nucléaires. Selon elle, le
Gouvernement frangais n’a autorisé aucune enquéte scientifique appro-
fondie sur l’atoll de Mururoa, mais a seulement permis que trois enquêtes
de portée limitée y soient menées; à Fangataufa, où ont eu lieu les tirs les
plus puissants, aucune enquête n’aurait été autorisée.

Les trois enquêtes précitées ont été menées en 1982 par M. M. H. Tazieff,
un éminent vulcanologue français, en 1983 par une équipe de scientifi-
ques dirigée par M. Hugh Atkinson, ancien directeur du laboratoire
radiologique national de Nouvelle-Zélande, et en 1987 par une équipe
scientifique et cinématographique dirigée par le commandant Cousteau.

M. Tazieff a observé que, si l’on voulait évaluer l'efficacité du confine-
ment de la radioactivité, il serait nécessaire d'étudier systématiquement
pendant un certain nombre d’années les radionucléides les plus mobiles
qui se trouvent dans les eaux souterraines et dans la mer (demande néo-
zélandaise, par. 38, citant le rapport Tazieff, p. 7), alors que le comman-
dant Cousteau a conclu que des fuites radioactives pourraient avoir lieu
d’ici cent à trois cents ans — c’est-à-dire une période de temps beaucoup
plus courte qu’on ne l’avait estimé précédemment (ibid., par. 40, fondé
sur le rapport de la mission Cousteau). J’examinerai ultérieurement les
conclusions du rapport Atkinson.

64
DEMANDE D’EXAMEN (OP. DISS. WEERAMANTRY) 349

La France répond aux assertions de la Nouvelle-Zélande en affirmant
que celle-ci envisage des «catastrophes dignes d’Hollywood», alors que
les essais ne comportent en fait aucun risque écologique (CR 95/20,
p. 62). Au nom de la France, M. de Brichambaut a notamment dit que les
traces de radioactivité 4 Mururoa sont infinitésimales, que le niveau de
radioactivité est celui de tous les atolls du Pacifique Sud et qu’il est lar-
gement inférieur à celui constaté à Paris, à Darwin, au Chili ou en
Colombie. Il a affirmé que le niveau d’exposition aux éléments radioactifs
(mesuré en micrograys par an) est de 262 à Mururoa, 463 à Tahiti, 815 en
Australie et 900 en Nouvelle-Zélande. Il a ajouté qu’il est de 280 aux
Pays-Bas, soit juste au-dessus du niveau de Mururoa. Il a également
fourni à la Cour différentes données statistiques relatives aux doses
de radioactivité mesurées au sein de la population polynésienne (ibid.
p. 55).

Mais la question principale sur laquelle la Cour devrait parvenir à une
conclusion prima facie est celle de la sécurité qu’offre Mururoa en tant
que dépôt de déchets radioactifs, tant à long terme, par suite de la
dégradation naturelle de l’atoll, qu’à court terme, du fait des essais
nucléaires.

Ce sont ces questions que je traiterai dans les paragraphes suivants.

On peut examiner les risques de contamination radioactive résultant
des essais souterrains français sous différents angles, à savoir:

a) la nature des essais nucléaires projetés,

b) la structure des atolls de Mururoa et de Fangataufa,

c) l’impact des explosions précédentes sur les atolls,

d) les répercussions sur Mururoa de la nouvelle série d’explosions pro-
jetée,

e) les normes de sécurité admises à l’échelon international quant au
stockage des déchets radioactifs,

f) le danger que la libération de substances radioactives dans l’océan
représente pour la vie marine,

g) la possibilité d’accidents.

Si, après examen de ces différents aspects, on peut raisonnablement
affirmer qu'il existe prima facie un risque de contamination radioactive
résultant des essais nucléaires français dans le Pacifique, la Nouvelle-
Zélande serait alors fondée à faire valoir qu’elle a satisfait à obligation
qui lui incombait de prouver que sa demande entre bien dans les prévi-
sions du paragraphe 63.

Les dangers potentiels seront exposés sous chacune des rubriques
énumérées, étant entendu que, dans une affaire de cette importance, on
ne saurait parvenir à la légère à une conclusion, même prima facie. Il
convient donc d’analyser avec le plus grand soin les éléments pertinents.
L’examen qui suit tend à déterminer si, selon une analyse objective, la
Nouvelle-Zélande a établi prima facie que les dangers dont elle tirait grief
en 1973 existent de nouveau en 1995, ce qui permettrait de faire jouer le
paragraphe 63 de l'arrêt de 1974.

65
DEMANDE D'EXAMEN (OP. DISS. WEERAMANTRY) 350

La nature des essais nucléaires souterrains

Il ressort des informations produites devant la Cour que des puits
d’une profondeur de 1000 mètres environ sont forés dans le sol de l’atoll.
D’après la Nouvelle-Zélande, la France n’a pas communiqué d’informa-
tions détaillées quant à l’emplacement des puits d’explosion. La structure
de l’atoll consiste en une couronne corallienne surmontant une base vol-
canique. De nombreux essais ont également été effectués dans le lagon
adjacent à la couronne corallienne.

Un cylindre contenant l’engin explosif et une grande quantité d’instru-
ments est descendu au fond du puits. Celui-ci est comblé avec des maté-
riaux, notamment un béton spécial, afin d’empécher la remontée dans le
puits des matières radioactives produites par l’explosion et leur libération
dans l’atmosphère.

Lors de l’explosion, tout ce qui se trouve au fond du puits est vaporisé
et une cavité sphérique se forme dans la structure de la roche environ-
nante. Dans le cas d’un tir relativement peu puissant de 10 kilotonnes,
la chambre ainsi créée a une cinquantaine de mètres de diamètre; ce
diamètre peut atteindre quelque 120 mètres pour une explosion d’environ
100 kilotonnes.

La chaleur considérable dégagée par l'explosion vitrifie la roche envi-
ronnante et une grande partie des matières radioactives générées par
Pexplosion est piégée dans cette roche vitrifiée et dans la chambre d’explo-
sion.

Selon la Nouvelle-Zélande, explosion provoque aussi une secousse
sismique d’une magnitude de 4 a 6 sur l’échelle de Richter. Cela peut
fracturer une partie des couches calcaires supérieures de l’atoll et provo-
quer des glissements de terrain sur les versants extérieurs de celui-ci.

Je citerai de nouveau ici un passage de l’étude technique de M. McEwan
intitulée «Environmental Effects of Underground Nuclear Explosions»:

«Les effets les plus importants des essais souterrains sur Penviron-
nement sont dus aux ondes sismiques et aux ondes de choc locales.
Ces derniéres entrainent des glissements de terrain, des affaisse-
ments, la formation de cratères d’effondrement, l’écroulement de
falaises et des glissements de terrain sous-marins qui peuvent se pro-
duire à une distance de quelques kilomètres des points d’explosion. »
(Op. cit., p. 89.)

Une autre question importante concerne la possibilité de fuites, c’est-
à-dire l'éventualité que des vapeurs, liquides et autres produits dérivés des
explosions s’échappent de l’espace confiné dans lequel les explosions ont
lieu. Le rapport de la mission scientifique conduite sur l’atoll de Mururoa
par la Nouvelle-Zélande, l'Australie et la Papouasie-Nouvelle-Guinée,
sous la direction de M. H. R. Atkinson, ancien directeur du laboratoire
radiologique national de Christchurch (l’un des trois rapports que la
Nouvelle-Zélande a déposés en même temps que sa demande), relève
que:

66
DEMANDE D'EXAMEN (OP. DISS. WEERAMANTRY) 351

«Lors de l’explosion, des produits de fission gazeux et volatils
s’échappent des sites des essais souterrains. Les radioéléments ainsi
libérés ne sont pas seulement des gaz nobles (dont les Français
reconnaissent les fuites), et on constate que leur quantité est supé-
rieure à ce qu’un simple colmatage «imparfait» du puits d’explosion
pourrait laisser craindre.» (Report of a New Zealand, Australian and
Papua New Guinea Scientific Mission to Mururoa Atoll, p. 132.)

La structure des atolls de Mururoa et de Fangataufa

La structure de l’atoll est décrite comme une couronne corallienne sur-
montant une base volcanique. L’eau percole à travers toute la structure
rocheuse. I] existe dans la structure de l’atoll un réseau de fissures, dues
ou non aux explosions précédentes.

Le rapport de la mission Atkinson décrit la structure de l’atoll de
Mururoa en ces termes:

«Mururoa, comme d’autres atolls, est constitué de deux couches:
une couche supérieure calcaire, d’une épaisseur de 180 à 500 mètres,
et un socle volcanique de plusieurs milliers de mètres d’épaisseur.»
(bid., p. 7.)

«La couche calcaire, constituée d’une superposition de récifs, est
dans l’ensemble poreuse et perméable et comporte un grand nombre
d’horizons dont le degré de porosité et de perméabilité est particu-
lièrement élevé. Toutefois, les flancs de l’atoll sont protégés par des
glacis peu perméables.» (Jbid., p. 7-8.)

«L’allégation des Français selon laquelle toute fuite du socle
volcanique vers la couche calcaire sera contenue par la zone de tran-
sition imperméable n’est pas étayée par les données que nous avons
étudiées.

La zone de transition située entre le socle volcanique et la couche
calcaire est d’une épaisseur et d’une composition rocheuse très va-
riables, ce qui permet de douter de son aptitude à opposer une bar-
rière étanche à d'éventuelles fuites radioactives. Il est possible qu’en
moins d’un millier d’années de l’eau remonte des chambres de déto-
nation dans la biosphère.» (Jbid., p. 8.)

«Sur la base de données géologiques, on peut écarter la thèse
selon laquelle la zone de transition ferait obstacle à toute fuite à long
terme. À l’origine, le socle volcanique constitue une barrière géo-
chimique d’une efficacité médiocre à moyenne et une barrière hydro-
logique d’une étanchéité moyenne à bonne. Le programme d’essais a
réduit son efficacité à ces deux titres.» (Zbid., p. 9.)

Dans l’étude de M. McEwan déjà citée, il est observé que:

«Des matériaux radioactifs peuvent s’échapper d’un site d’essais
souterrains si des eaux souterraines se trouvent à la profondeur du

67
DEMANDE D'EXAMEN (OP. DISS. WEERAMANTRY) 352

puits au moment de l’explosion, ou si des fractures de la roche per-
mettent ultérieurement à l’eau souterraine de pénétrer dans cette
cavité.» (Op. cit., p. 85.)

Etant donné la saturation en eau de la structure rocheuse, il semble qu’il
y ait là prima facie un facteur à prendre en considération.

L'impact des explosions précédentes sur les atolls
Le rapport de la mission Atkinson conclut:

«La partie carbonatée de l’atoll n’est plus intacte.

— Des fissures se sont formées dans les couches calcaires à la suite
des essais.

— Des affaissements superficiels de l’ordre d’un mètre se sont pro-
duits sur environ 1 km? dans la zone nord-est et 1,5 km? sur la
marge sud-ouest. Ils résultent directement du tassement cumulé
des couches calcaires, accentué par les essais.

— Des glissements de terrain sous-marins, particulièrement le long
de la marge méridionale, se sont produits à la suite d’un certain
nombre d'essais effectués 4 Mururoa. Ces glissements ont pour
effet de dépouiller le bord extérieur de l’atoll de sa couche cal-
caire imperméable de protection.

La fissuration et la disparition du glacis calcaire dues aux glisse-
ments contribueront à accroître la circulation tant latérale que
verticale de l’eau dans la partie carbonatée de latoll.» (Op. cit.,
p. 105-106.)

Chacune de ces trois catégories de facteurs semble avoir une impor-
tance considérable pour la question portée devant la Cour. On peut
concevoir que les fissures s’élargissent au point d’offrir un débouché sur
la mer. Un affaissement de l’ordre d’un mètre sur une surface d’un
kilomètre carré de l’atoll traduit un mouvement structurel suffisamment
profond pour justifier des inquiétudes. En l’absence de preuve contraire,
on doit également penser que le décapage du bord extérieur de l’atoll
affaiblit la structure de protection de l’atoll.

Les répercussions sur Mururoa de la nouvelle série d’explosions projetée

Bien entendu, les données scientifiques disponibles ne permettent pas
de dire combien d’explosions la structure de l’atoll peut encore supporter
avant qu’il en résulte des dommages structurels propres à provoquer la
libération des déchets radioactifs accumulés par suite de plus d’une
centaine d’explosions. Cette structure pourrait résister à mille autres
explosions, ou être au contraire proche de sa limite de résistance à des
essais répétés.

La Nouvelle-Zélande a souligné le danger omniprésent que la structure
déjà fissurée de l’atoll ne puisse demeurer intacte et le risque qu’une seule
nouvelle explosion déclenche un effondrement structurel important. La

68
DEMANDE D'EXAMEN (OP. DISS. WEERAMANTRY) 353

structure a déjà été ébranlée par des explosions d’une puissance cent cin-
quante fois supérieure à celle de la bombe d’Hiroshima. Plus de cent
vingt-six puits ont été forés dans une partie de l’atoll qui mesure moins de
28 kilomètres de long. Nous ne disposons d’aucune évaluation d’impact
établissant dans quelle mesure la structure de l’atoll peut résister à ces
chocs.

Pour reprendre les termes du conseil de la Nouvelle-Zélande, M. Lau-
terpacht, la Nouvelle-Zélande pose en quelque sorte la question de savoir
si le monde peut avoir la certitude que la série actuelle d’essais ne sera pas
le brin de paille qui éreintera le chameau de Mururoa.

Les normes de sécurité admises à l'échelon international quant au stockage
des déchets radioactifs

Au terme des débats, j’ai demandé aux deux Parties s’il existait des
critères internationalement reconnus pour le choix des sites géologiques
de stockage de déchets radioactifs, et je les ai priées, le cas échéant, de
m'en donner une brève liste.

La France a fourni la réponse suivante:

«Il n'existe actuellement aucune norme officielle internationale
concernant les critères géologiques de stockage des déchets radioac-
tifs. Les études scientifiques menées quant à la nature des roches les
plus appropriées aboutissent à un consensus sur la nécessité d’avoir
un environnement géologique stable, une faible perméabilité des
roches et un contexte propice à une rétention des radioéléments par
les roches. »!

La Nouvelle-Zélande s’est toutefois référée à la norme de sûreté de
l'Agence internationale de l’énergie atomique intitulée «Principes de sûreté
et critères techniques pour le stockage définitif souterrain des déchets de
haute activité» (collection Sécurité, n° 99, 1989)?, document qui, selon
elle, aurait été remplacé par un certain nombre d’études plus détaillées.
Les critères énoncés dans ce document sont notamment les suivants:

« Critère n° 7: Géologie du site de dépôt

Le dépôt doit être enterré à une profondeur suffisante pour bien
isoler les déchets qu’il contient des événements et des processus exté-

1 Lettre de la France en date du 15 septembre 1995, réponses aux questions posées par
M. Weeramantry, n° 2.

2 Lettre de la Nouvelle-Zélande en date du 15 septembre 1995, réponses aux questions
posées par M. Weeramantry, n° 2.

69
DEMANDE D'EXAMEN (OP. DISS. WEERAMANTRY) 354

rieurs, dans une roche réceptrice ayant la propriété de limiter conve-
nablement la détérioration des barrières physiques et le transport des
radioéléments du dépôt vers le milieu ambiant.

Critère n° 8: Prise en considération des ressources naturelles

Le site du dépôt doit être choisi, dans la mesure du possible, de
manière à éviter la proximité de ressources ou de matières naturelles

x

précieuses difficiles à obtenir d’autres sources.» /Traduction du

Greffe. ]

Appliqués à Mururoa, ces critères suscitent prima facie des inquiétudes
quant à la sécurité qu'offre l’atoll en tant que site de stockage de déchets
radioactifs.

Le guide de sûreté de l’Agence internationale de l’énergie atomique
intitulé «Safety of Geological Disposal Facilities» (collection Sécurité,
n° 111-G-4.1, 1994) fournit également des indications utiles sur les facteurs
pertinents à cet égard. Les principes directeurs 412 et 413 sont particuliè-
rement intéressants:

«412. Les caractéristiques hydrogéologiques et la configuration
géologique du milieu doivent tendre à limiter la circulation des eaux
souterraines dans le dépôt et être propices à un bon confinement des
déchets pendant le laps de temps voulu.

413. L'étude des mécanismes de circulation des eaux souterraines,
ainsi que l’analyse de la direction et du débit du courant sont impor-
tants pour évaluer la sûreté d’un site car le mode de fuite le plus pro-
bable des radioéléments est le transport par les eaux souterraines.
Quelle que soit la nature des déchets ou la méthode d’élimination, un
environnement géologique apte à limiter les courants qui se dirigent
vers le dépôt, le traversent et en repartent contribue à prévenir des
fuites inacceptables de radioéléments. Des particularités naturelles
telles que des nappes aquifères ou des zones de fracture sont des
voies d'échappement possibles pour les radioéléments. Ces voies
doivent être limitées dans la roche réceptrice afin que les fonctions pro-
tectrices du système de barrières géologiques et artificielles restent
compatibles. Le pouvoir de dilution du système hydrogéologique
peut également être important et il convient de l’évaluer. Un site
optimal est celui où les eaux souterraines qui s’écoulent du dépôt
vers le milieu ambiant empruntent des circuits longs et progressent
lentement.» / Traduction du Greffe. ]

Bien entendu, ce sont là des questions sur lesquelles la Cour aurait reçu
en temps utile des informations plus complètes si l’affaire était parvenue
au stade de la procédure orale sur la question de fond posée par la
demande néo-zélandaise.

Outre ces critères et principes directeurs, il serait intéressant d’exami-
ner certaines des conclusions du rapport Atkinson. S’agissant des essais sou-
terrains 4 Mururoa, la troisiéme conclusion de ce rapport est la suivante:

70
DEMANDE D'EXAMEN (OP. DISS. WEERAMANTRY) 355

«On est fondé dans une certaine mesure à assimiler les résidus
radioactifs des essais souterrains à des déchets hautement radio-
actifs. Or, en principe, Mururoa ne satisferait pas aux critères com-
munément admis pour le choix de sites géologiques de stockage de
déchets hautement radioactifs.» (Rapport de la mission Atkinson,
p. 133.)

Les inquiétudes exprimées lors de la conférence de Rio de 1992 sur
Venvironnement et le développement sont un indice de l’évolution de la
perception, au niveau mondial, des effets nuisibles qu’ont pour l’environ-
nement les déchets radioactifs, qu’ils résultent d’activités pacifiques ou
militaires. Le chapitre 22 du rapport de la conférence est consacré à la
«gestion sûre et écologiquement rationnelle des déchets radioactifs».
Bien que les déchets visés soient ceux qui résultent d’activités pacifiques,
les inquiétudes exprimées sont également pertinentes dans le contexte qui
nous intéresse.

Le paragraphe 22.1 du rapport fait observer que:

«activité volumique, en particulier dans les sources de rayonne-
ments scellées, pourrait être élevée, ce qui justifierait des mesures de
protection radiologique très strictes» (Rapport de la conférence des
Nations Unies sur l’environnement et le développement, Rio de
Janeiro, 3-14 juin 1992, A/CONF.151/26, vol. IL p. 291),

et il est précisé au paragraphe 22.8 que:

«Les Etats, en coopération le cas échéant avec des organisations
internationales, devraient:

a ) promouvoir les recherches et la mise au point de méthodes per-
mettant d’assurer, de manière sûre et écologique, le traitement, la
transformation et l’évacuation, y compris dans des formations
géologiques profondes, des déchets hautement radioactifs;

b) réaliser des programmes de recherche et d'évaluation concernant
Pévaluation de l’impact sanitaire et environnemental de l’élimi-
nation des déchets radioactifs.» (Jbid., p. 293.)

Il semble donc clair que, quelle que soit l’origine des matériaux radio-
actifs, les modalités de leur stockage sous terre intéressent la communauté
internationale. Le caractère poreux de l’atoll de Mururoa éveille des
inquiétudes toutes particulières en l’absence d’une évaluation de l’impact
sur l’environnement relative non seulement aux propriétés de rétention
du sol de Mururoa, mais également à sa capacité de résistance à des tirs
atomiques répétés.

Le danger que la libération de substances radioactives dans l'océan
représente pour la vie marine

Au vu de ces éléments, on ne saurait dire que la Nouvelle-Zélande n’a
pas établi, au moins prima facie, qu’il existe un risque de rupture de la
structure de l’atoll et de libération dans l’océan de grandes quantités de

71
DEMANDE D'EXAMEN (OP. DISS. WEERAMANTRY) 356

déchets radioactifs accumulés. Bien entendu, une telle thèse peut être
réfutée par des preuves scientifiques appropriées mais, tant que ce n’est
pas le cas, la Nouvelle-Zélande est fondée à affirmer que la contamina-
tion radioactive générée par les explosions nucléaires porte aujourd’hui
atteinte à ses droits, tout comme elle y portait atteinte en 1973.

Alors que le monde a constaté les effets sur la chaîne alimentaire, à des
distances de plusieurs centaines de kilomètres, de l’accident de Tcherno-
byl, il est permis de se demander quels effets une telle libération de
radioactivité pourrait avoir sur la chaîne alimentaire marine. Ces ques-
tions méritent d’autant plus d’être posées que la France n’a effectué
aucune évaluation de l’impact sur l’environnement avant d’entreprendre
la série actuelle d’essais.

Une fuite radioactive qui affecterait la chaîne alimentaire dans le
Pacifique léserait dans leurs droits non seulement les Néo-Zélandais, mais
également tous les peuples du Pacifique, dont beaucoup sont tributaires
pour leur subsistance des ressources de la pêche. Même si les quantités en
cause étaient minimes, il n’en faudrait pas moins prendre en considéra-
tion le risque que la contamination radioactive touche le plancton et
remonte la chaîne alimentaire pour atteindre toutes les formes de vie
marine. Les espèces migratoires telles que le thon pourraient propager
très loin cette contamination de la chaîne alimentaire. Si les déchets
radioactifs accumulés par suite de plus d’une centaine d’explosions
devaient s'échapper en raison d’une rupture ou d’une fissuration impor-
tante de la structure de l’atoll, les conséquences pourraient bien être
catastrophiques.

La période radioactive des produits dérivés oscille entre quatorze mille
et vingt-quatre mille ans. Celle du plutonium 239 est de vingt-quatre mille
ans et celle du plutonium 240 de six mille cinq cent soixante-dix ans,
d’après les réponses que les Parties ont apportées à une question que je
leur avais posée lors des audiences.

Il est permis de se demander si le Gouvernement français peut réelle-
ment garantir d’une façon ou d’une autre que les produits dérivés générés
par plus d’une centaine d’explosions nucléaires resteront confinés en
toute sécurité dans la fragile structure de Mururoa pendant plusieurs
dizaines de milliers d’années. On doit donc s'inquiéter de l’éventualité
d’une telle contamination. L’atoll s’est déjà fissuré par suite d’explosions
précédentes dont la puissance de feu totale représente plus de cent cin-
quante fois celle de la bombe d’Hiroshima!. Tout habitant des îles du
Pacifique pourrait assurément nourrir de sérieuses craintes quant à la
capacité de la structure friable et poreuse de l’île de résister intrinsèque-
ment à la force dégagée par l’explosion, ne fût-ce que d’une seule bombe
du même type que celle d’Hiroshima. Dans l’ensemble, les habitants des

! Voir la liste des essais nucléaires français à Mururoa et à Fangataufa: annexe 4 de
la demande néo-zélandaise d’examen de la situation, tirée de J. Bouchez et R. Lecomte,
Les atolls de Mururoa et de Fangataufa, 1995, vol. IL.

72
DEMANDE D'EXAMEN (OP. DISS. WEERAMANTRY) 357

Îles du Pacifique sont totalement tributaires de la mer, et il n’est donc pas
étonnant que certains d’entre eux attendent au seuil de la Cour, espérant
être entendus dans le cadre de leur intervention au sujet d’une question
qui revêt une importance fondamentale pour leur santé, leur mode de vie
et leurs moyens de subsistance.

Eu égard à l’évolution du droit international, qui inclut la notion de
droits des générations futures et de responsabilités à leur égard, il s’agit
en l’espèce d’un risque écologique dont la Nouvelle-Zélande et les Etats
insulaires concernés par sa demande sont fondés prima facie à tirer grief
en l’absence de preuve contraire apportée par la France. Il se pourrait
que la France dispose de documents susceptibles d’emporter la convic-
tion de la Cour sur ce point, mais elle ne les a pas produits. Compte tenu
de la situation géologique, une garantie de stabilité de la formation insu-
laire considérée pendant des centaines de milliers d’années ne semble pas
être de l’ordre des probabilités ou des possibilités.

Quant à la Nouvelle-Zélande, elle a précisé, dès le début de cette
affaire, que sa demande se fondait notamment sur les «appréhensions ...
l'anxiété et … l'inquiétude [causées] aux habitants et aux Gouvernements
de la Nouvelle-Zélande, des îles Cook, des îles Nioué et Tokélaou», ainsi
que sur la violation de ses droits à exploiter les ressources de la mer.
Telles étaient les préoccupations de la Nouvelle-Zélande en 1974 et ces
inquiétudes particulières sont aujourd’hui ravivées par les essais nu-
cléaires actuels.

La possibilité d'accidents

Toute activité humaine, même entreprise dans les meilleures intentions
et dans le meilleur cadre réglementaire, doit toujours tenir compte de la
possibilité d’un accident par suite de quelque circonstance imprévue.
L'histoire des essais souterrains à Mururoa n’a pas été exempte d’acci-
dents.

Selon la Nouvelle-Zélande, il a été reconnu dans une publication offi-
cielle du commissariat français à l’énergie atomique que l’on avait fait
exploser un engin coincé dans le puits de détonation à une profondeur
d’environ 987 mètres, c’est-à-dire inférieure de 110 mètres à celle prévue.
Cet essai a entraîné un glissement sous-marin d’environ un million de
mètres cubes de matériaux arrachés à la masse de l’atoll, ce qui a pro-
voqué un tsunami qui a déferlé sur une partie de l’atoll et blessé griève-
ment deux personnes.

La Nouvelle-Zélande a mentionné les autres accidents suivants:

«a) En juin 1987, les autorités françaises à Mururoa ont concédé au
commandant Cousteau qu’il y avait eu une fuite accidentelle
d'environ 1,5 térabecquerel d’iode radioactive et d’autres ma-
tières volatiles.

b} En 1992, les experts du service intégré de sûreté radiologique de
Mururoa ont reconnu que 0,2 térabecquerel d’iode radioactive
avait été accidentellement libéré en 1990 dans des circonstances

73
DEMANDE D'EXAMEN (OP. DISS. WEERAMANTRY) 358

analogues.» (Demande d’examen de la situation présentée par
la Nouvelle-Zélande, par. 54.)

Eu égard aux informations soumises à la Cour par la Nouvelle-
Zélande, telles qu’elles sont résumées ci-dessus, et en l’absence de don-
nées scientifiques spécifiques ou d’études d’impact sur l’environnement
produites par la France, la possibilité d’accidents est un autre élément qui
contribue à étayer la thèse prima facie que la Nouvelle-Zélande devait
établir.

Les droits maritimes de la Nouvelle-Zélande sont au nombre de ses
droits importants qui sont mis en péril. Dans la requête introductive
d'instance qu’elle a déposée en 1973, la Nouvelle-Zélande visait la viola-
tion de ses droits résultant de la contamination radioactive générée par
les explosions nucléaires françaises dans le Pacifique. La crainte d’une
telle pollution radioactive, qui avait conduit la Nouvelle-Zélande à saisir
la Cour en 1973, réapparaît aujourd’hui.

Le caractère raisonnable de cette crainte a été démontré au moins
prima facie, ce qui permet à la Nouvelle-Zélande de soutenir que le fon-
dement de l’arrêt de 1974, qui la protégeait contre une telle contamina-
tion radioactive, a été remis en cause.

C’est pourquoi, à mon avis, la Cour aurait dû passer au stade suivant
de l’examen de la demande néo-zélandaise, à savoir l’examen du bien-
fondé de la demande en indication de mesures conservatoires.

Cette procédure aurait constitué une phase nouvelle de l’affaire intro-
duite par la requête néo-zélandaise de 1973.

La situation des Etats demandant à intervenir

Il découle des vues exprimées ci-dessus que la Cour aurait dû examiner
s’il convenait d’admettre les requêtes à fin d’intervention présentées par
PAustralie, le Samoa, les Iles Salomon, les Iles Marshall et les Etats
fédérés de Micronésie. Ces Etats prétendaient qu’un intérét d’ordre juri-
dique était pour eux en cause, qu’ils ne cherchaient pas à porter devant la
Cour un nouveau différend, mais demandaient à faire valoir leurs intérêts
d’ordre juridique dans le cadre d’un différend existant, conformément à
l'article 62 du Statut. Iis nourrissent des inquiétudes très concrètes quant
à leur droit incontestable à la préservation de leur environnement contre
tout risque de contamination radioactive résultant de la conduite d’un
autre Etat. À l’évidence, ils n’ont pas ménagé leurs efforts pour recher-
cher des conseils juridiques, rassembler des données de fond et déposer
des dossiers soigneusement préparés à l’appui de leurs requêtes à fin
d'intervention.

Sous cet angle également, il eût été conforme aux intérêts fondamen-
taux de la justice que la Cour tranche différemment la question prélimi-
naire pour passer ensuite à un examen plus approfondi du problème. Les
Etats demandant à intervenir auraient alors été entendus sur leur droit à
cet égard. Si, à l’issue d’une audience, la Cour avait estimé qu’ils n’avaient

74
DEMANDE D'EXAMEN (OP. DISS, WEERAMANTRY) 359

pas le droit d’intervenir, ils seraient repartis, satisfaits d’avoir été enten-
dus sur leur droit d’intervention et convaincus que les règles de procédure
relatives à l’intervention ne permettaient pas à la Cour d’admettre leur
requête. En l’occurrence, ils ont quitté la Cour sans même avoir pu être
entendus.

CONCLUSIONS

Le caractère tout à fait inhabituel de cette affaire appelle quelques
réflexions sur la nature du processus judiciaire. Ces observations valent
autant pour les juridictions de l’ordre interne que pour celles de l’ordre
international, puisque le juge est dans un cas comme dans l’autre au
service de la justice.

Je souhaiterais tout d’abord citer les propos du juge Cardozo, l’un des
plus éminents penseurs sur le sujet du processus judiciaire. La remarque
exprimée par M. Cardozo s’applique également au juge international à
condition que l’on remplace dans le passage ci-après l'expression «d’affai-
res» par «de conventions internationales, coutume internationale, prin-
cipes généraux du droit, décisions judiciaires et doctrine des publicistes ».

M. Cardozo fait observer que le juge n’a pas pour simple mission de
trouver dans le nuancier ouvert sur son bureau la couleur correspondant
à l’affaire dont il est saisi:

«Si c’est tout ce que l’on exigeait de nous, cela ne présenterait que
très peu d’intérêt intellectuel. Celui qui aurait à sa disposition le
meilleur fichier d’affaires serait également le meilleur juge. C’est
quand les couleurs ne s’accordent pas, quand le fichier n’offre pas de
référence, quand il n’y a pas de précédent décisif, que le travail du
juge commence sérieusement.» (Benjamin N. Cardozo, The Nature
of the Judicial Process, 1921, p. 20-21.)

Or la présente instance ne s’accorde avec aucune nuance de la palette,
qu’on la cherche dans les conventions internationales, la coutume inter-
nationale, les principes généraux du droit, les décisions judiciaires ou la
doctrine des publicistes. Elle représente un défi pour la Cour.

C’est également une affaire dans laquelle le raisonnement logique per-
met aussi bien d’arriver à une conclusion qu’à son contraire. Le raison-
nement que j'ai exposé dans la présente opinion dissidente amène à
conclure que l’arrêt de la Cour de 1974 permettait à la Nouvelle-Zélande
de saisir la Cour dans l’éventualité où des dommages analogues seraient
causés par un moyen autre que des essais atmosphériques. Dans sa déci-
sion relative à la présente demande d’examen, la Cour, par un raisonne-
ment lui aussi logique, parvient à la conclusion opposée, à savoir que les
essais atmosphériques et eux seuls formaient l’objet de l’arrêt de 1974.
Feu M. Julius Stone, qui a occupé une position éminente dans le monde
du droit international et qui, en outre, a été l’un des chercheurs les plus
pénétrants qui se soient penchés sur le raisonnement judiciaire contem-

75
DEMANDE D'EXAMEN (OP. DISS. WEERAMANTRY) 360

porain, a parlé, à propos de telles situations, de «marges de choix judi-
ciaire» (Legal System and Lawyers’ Reasonings, 1964; voir en particulier
le chapitre 8 intitulé: «Reasons and Reasoning in Judicial and Juristic
Argument»).

Nous entrons ici dans un domaine que la philosophie du droit a large-
ment exploré depuis près d’un siècle. En 1897, l’éminent juge M. Holmes
a formulé le problème en des termes devenus classiques. Il a relevé que
Villusion de

«la méthode logique et du respect des formes flatte ce désir de cer-
titude et de tranquillité que nourrit chaque esprit humain. Mais la
certitude est en général illusion et la tranquillité n’est pas inscrite
dans le destin de ’homme. Derriére la forme logique se cache un
jugement quant à la valeur et à l’importance relatives de moyens
juridiques rivaux; certes, ce jugement est souvent implicite et incons-
cient, mais il est néanmoins à la racine même du processus, dont il
est le fil conducteur. Toute conclusion est susceptible de recevoir une
forme logique.» («The Path of the Law», Harvard Law Review, 1897,
vol. X, p. 466.)

Depuis lors, de très nombreux ouvrages ont éclairé la question. Peut-être
ces réflexions relatives au processus judiciaire ont-elles pour la Cour, plus
encore que pour toute juridiction de l’ordre interne, une pertinence
particulièrement actuelle, puisque le droit international s’enracine plus
profondément dans la philosophie que la plupart des autres disciplines
juridiques. Des auteurs tels que Llewellyn, Cardozo, Perelman, Julius Stone,
pour n’en citer que quelques-uns, nous ont permis de mieux comprendre
que les formes du raisonnement logique ne mènent pas nécessairement à
une conclusion unique.

Le juridisme et la logique juridique ne nous sont d’aucun secours
devant une bifurcation. Les courants de pensée réaliste et sociologique
éclairent considérablement ce problème, qui concerne aussi bien la Cour
que les juridictions de l’ordre interne dans l’exercice de leur fonction judi-
ciaire.

La pertinence de cette approche pour des affaires marquantes comme
celle des Essais nucléaires n’est pas passée inaperçue. Dans plusieurs des
nombreux articles de doctrine qu’ont suscités les décisions de 1973 et de
19741, ces dernières sont examinées sous l’angle des courants de pensée

' Voir, par exemple, John Dugard, «The Nuclear Tests Cases and the South West
Africa Cases: Some Realism about the International Judicial Decision», Virginia Journal
of International Law, 1975-1976, vol. 15, p. 463-504; Jerome B. Elkind, « Footnote to the
Nuclear Test Cases: Abuse of Right — A Blind Alley for Environmentalists», Vanderbilt
Journal of Transnational Law, 1976, vol. 9, p. 57-97; Thomas M. Franck, «Word Made
Law: The Decision of the ICJ in the Nuclear Test Cases», American Journal of Interna-
tional Law, 1975, vol. 69, p. 612-620; Dinesh Khosla, «Nuclear Test Cases: Judicial
Valour v. Judicial Discretion», Indian Journal of International Law, 1978, vol. 18, p. 322-
344; Pierre Lellouche, «The Nuclear Tests Cases: Judicial Silence v. Atomic Blasts»,
Harvard International Law Journal, 1975, vol. 16, p. 614-637.

76
DEMANDE D'EXAMEN (OP. DISS. WEERAMANTRY) 361

philosophiques correspondant aux écoles réaliste et sociologique du
droit!, compte tenu de leur importance capitale pour le processus judi-
ciaire international. Les limites de la logique et de l’analyse juridique
formaliste seront sans aucun doute examinées de façon analogue à la
suite de la décision que vient de rendre la Cour en l’espèce.

Les questions portées devant la Cour revêtent une importance capitale.
Selon la Nouvelle-Zélande, il en va de Pintégrité de la vie marine dans le
Pacifique pendant une durée plusieurs fois égale à vingt-quatre mille ans,
soit la période radioactive de l’un des produits dérivés des explosions
nucléaires, s’il parvenait jusqu’à la mer. Il a été établi prima facie qu’il était
possible que les déchets radioactifs accumulés par suite des cent vingt-sept
explosions nucléaires effectuées uniquement à Mururoa soient libérés dans
l'océan. En effet, les déchets accumulés sont actuellement confinés dans un
milieu dont la stabilité est gravement mise en doute. C’est une question
importante qui mérite examen et qui éveille les mêmes craintes de conta-
mination radioactive que celles qui avaient été examinées en 1973. Il a été
établi prima facie que ces questions méritaient un examen plus approfondi.

La Cour a refusé de procéder à un tel examen au motif que le para-
graphe 63 de l’arrêt de 1974 ne se rapportait qu’aux essais atmosphé-
riques, bien que, dans la requête présentée à la Cour, la Nouvelle-Zélande
ait visé de manière générale les explosions nucléaires dans le Pacifique.
C’est là une interprétation restrictive qui, de toute évidence, n’était pas la
seule interprétation raisonnable justifiable au regard de la logique. Cette
interprétation restrictive et rigoureuse conduit à négliger des questions
d’une importance capitale pour l’environnement mondial, sans même les
soumettre à un examen préliminaire. Une interprétation plus souple, éga-
lement possible, n’a pas été retenue. Ce dernier type d’interprétation —
que la Cour aurait pu à mon avis adopter — aurait dû prévaloir, eu égard
à l'importance des questions en cause.

Il peut être intéressant à cet égard de rappeler les vues que deux juges
éminents ont exprimées sur la Cour. Il s’agit d’abord du point de vue de
M. Lauterpacht, cité, visiblement avec faveur, par M. Fitzmaurice:

«tant à l’égard des parties que dans l’intérêt général du droit, la
fonction d’une juridiction telle que la Cour internationale de Justice
peut aller bien plus loin d’une simple décision et au-delà des ques-
tions dont l’examen suffit d’un point de vue technique à motiver la
décision» (sir Gerald Fitzmaurice, The Law and Procedure of the
International Court of Justice, 1986, vol. II, p. 653).

Comparant une juridiction inférieure avec une juridiction située au
sommet de l’organisation judiciaire, M. Fitzmaurice a quant à lui affirmé:

' Voir Edward McWhinney, The World Court and the Contemporary International
Law-Making Process, 1979, p. 34; voir également Edward McWhinney, «International
Law-Making and the Judicial Process: The World Court and the French Nuclear Tests
Case», Syracuse Journal of International Law and Commerce, 1975, vol. 3, n° 1, p. 9.

77
DEMANDE D'EXAMEN (OP. DiSS. WEERAMANTRY) 362

«Une simple décision ou constatation qui répond en grande partie
aux fins de la fonction de juge d’une cour de magistrat ou d’une cour
de comté ne suffira pas, s’agissant de la cour d’appel, de la Chambre
des lords, ou du comité judiciaire du Conceil privé, ou de leurs
équivalents dans d’autres pays. En tout état de cause, les juridictions
internationales considèrent généralement qu’il entre pour une grande
part dans leur mission non seulement de statuer mais, ce faisant,
d’exposer en termes généraux le droit applicable aux questions tran-
chées.» (Op. cit., p. 648.)

La Nouvelle-Zélande a solidement établi sa thèse prima facie devant la
Cour. Celle-ci n’en était pas, il s’en faut, au stade d’une conclusion posi-
tive sur les faits. Au stade où l’affaire en était, la Cour devait uniquement
déterminer si, prima facie, elle était fondée à examiner la question impor-
tante portée devant elle.

Si deux points de vue étaient admissibles en la matière, la Cour aurait
dû à mon avis retenir celui qui n’excluait pas tout examen mais laissait la
question ouverte, pour pouvoir rendre une décision définitive lorsque les
deux Parties auraient présenté l’ensemble de leurs arguments, et qu’elle
aurait été mieux à même de décider. Lorsque à ce stade initial la Cour
décide qu’une thèse n’a pas été établie, même prima facie — thèse qui, si
elle avait été établie, lui aurait permis d'examiner l’affaire de façon plus
approfondie —, elle rend en fait prématurément une décision définitive
sur une question de la plus haute importance, non seulement pour le
demandeur qui s’est présenté devant elle, mais aussi pour la communauté
internationale tout entière.

Je regrette que la Cour n’ait pas saisi l’occasion d’examiner de façon
plus approfondie cette question et d’apporter sa contribution à certains
des principes les plus féconds de l’ensemble en voie d'évolution du droit
international de l’environnement '!. La Cour est restée trop longtemps
silencieuse sur ces problèmes, et l’on peut se demander en reprenant une
question empreinte de sagesse traditionnelle: «Si ce n’est maintenant,
quand se prononcera-t-elle?»

(Signé) Christopher Gregory WEERAMANTRY.

! Hormis les affaires de Certaines terres à phosphates à Nauru (Nauru c. Australie)
{C.L.J. Recueil 1992), du Détroit de Corfou (C.IJ. Recueil 1949) et des Essais nucléaires,
la Cour n’a apporté aucune contribution à ce domaine capital du droit international
contemporain. La première affaire n’était relative au droit de l’environnement que de
façon accessoire puisqu'elle a été réglée après l'arrêt de la Cour sur les exceptions prélimi-
naires. L’affaire du Détroit de Corfou a posé le principe important du droit de l’environ-
nement selon lequel, si une nation sait que des effets dommageables peuvent être causés à
d’autres nations par des faits dont elle a connaissance mais qu’elle ne révèle pas, elle sera
responsable envers la nation victime du dommage. Dans les affaires des Essais nucléaires
de 1973, la Cour n’a pas tranché la principale question relative au droit de l’environne-
ment dont elle avait été saisie.

78
